


Exhibit 10.1

AGENCY AGREEMENT

November 8, 2010

Xtra-Gold Resources Corp.

360 Bay Street, Suite 301

Toronto, Ontario M5H 2V6




Attention:

Paul Zyla, President and Chief Executive Officer




Dear Sirs/Mesdames:

Re:

Initial Public Offering

Haywood Securities Inc., and GMP Securities L.P. and Raymond James Ltd.,
(collectively the “Agents” and, individually, an “Agent”) understand that
Xtra-Gold Resources Corp. (the “Corporation”) is prepared to issue and sell a
minimum of 3,703,704 and up to a maximum of 7,037,037 shares of common stock
(each an “Offered Share” and, collectively, the “Offered Shares”) of the
Corporation (the “Financing”), at a price of $1.35 (the “Purchase Price”) per
Offered Share, for minimum aggregate gross proceeds of $5,000,000 (the “Minimum
Offering”) and maximum aggregate gross proceeds of $9,500,000 (the “Maximum
Offering”), assuming no exercise of the Agents’ Option (as hereinafter defined),
 on the terms and subject to the conditions contained hereinafter and all as
described in the Canadian Final Prospectus (as hereinafter defined) relating
thereto and executed concurrently with the execution and delivery of this
Agreement (as hereinafter defined), which Final Prospectus is made an integral
part of this Agreement.

The Corporation also hereby grants to the Agents an option (the “Agents’ Option”
and, together with the Financing, the “Offering”) exercisable in whole or in
part at any time, in the sole discretion of the Lead Agent (as hereinafter
defined), on behalf of the Agents, at any time up to the Closing Time (as
hereinafter defined), to arrange for the purchase and sale of up to an
additional 1,055,556 Offered Shares (each an “Additional Share” and,
collectively, the “Additional Shares”) at a price per Additional Share equal to
the Purchase Price, for gross proceeds of up to $1,425,000, and having the same
attributes as the Offered Shares.  The Agents’ Option may be exercised by the
Lead Agent, on behalf of the Agents, by delivering to the Corporation an Option
Exercise Notice (as hereinafter defined) at any time up to the Closing Time.
 The Option Exercise Notice shall set forth the aggregate number of Additional
Shares as to which the Agents’ Option is being exercised.  The Offered Shares
and the Additional Shares are hereinafter referred to as, collectively, the
“Offered Securities” and individually, an “Offered Security”.

In connection with the Offering, the Agents and the Corporation hereby
acknowledge that on September 23, 2010, the Corporation filed the Canadian
Preliminary Prospectus (as hereinafter defined) with the Qualifying Authorities
and the Ontario Securities Commission issued a Passport System Receipt (each as
hereinafter defined) dated September 24, 2010 in respect of the Canadian
Preliminary Prospectus under the Canadian Securities Laws (as hereinafter
defined).

None of the Offered Securities have been or will be registered under the U.S.
Securities Act (as herein defined) or any state securities laws. The Offered
Securities will be deemed “restricted securities” as defined in Rule 144 of the
U.S. Securities Act and will be subject to a six month distribution compliance
period during which the Offered Securities may not be offered or sold to any
person in the United States or any U.S. Person or person acquiring for the
account or benefit of any U.S. Person (as hereinafter defined) or person in the
United States.  Hedging transactions may not be conducted except in compliance
with the U.S. Securities Act.  The Offered Securities are anticipated to be
traded on the TSX with a “.S”

--------------------------------------------------------------------------------




suffix attached to the trading symbol to indicate that the Offered Securities
are subject to trading restrictions under Regulation S (see “Compliance with
United States Securities Laws” in Schedule “A” to this Agreement).  In addition,
the Corporation and the Agents agree that should any offers or sales of Offered
Securities occur in the United States or to, or for the benefit or account of, a
U.S. Person (i) all offers and sales hereunder will be made in accordance with
Schedule A attached hereto (which schedule is incorporated into and forms part
of this Agreement), (ii) will be conducted in such a manner so as not to require
registration thereof or the filing of a prospectus or registration statement
with respect thereto under the U.S. Securities Act (as hereinafter defined) or
applicable state securities laws, and (iii) all such offers and sales in the
United States or to, or for the account or benefit of, a U.S. Person will be
conducted through an affiliate of each Agent which is registered as a
broker-dealer pursuant to Section 15(b) of the U.S. Exchange Act (as hereinafter
defined) and the securities laws of each state in which such offer or sale is
made (unless exempted from the respective state's broker-dealer registration
requirements) and a member of, and in good standing with, the Financial Industry
Regulatory Authority, Inc.  The Agents shall use their best efforts to obtain
from each purchaser of the Offered Securities (other than the purchasers who are
in the United States or U.S. Persons, or who are purchasing for the account of
benefit of U.S. Persons) a “Certificate of Non-U.S. Purchaser” in the form
attached hereto as Schedule C prior to the Closing Time.

Based upon the understanding of the Agents set out above and upon the terms and
subject to the conditions contained hereinafter, upon the acceptance hereof by
the Corporation, the Corporation hereby appoints the Agents to act as the sole
and exclusive Agents of the Corporation to offer for sale to the public in the
Offering Jurisdictions, by way of long form prospectus, on a commercially
reasonable best efforts basis, the Offered Securities, and the Agents hereby
agree to act as such agents.  It is understood and agreed that the Agents are
under no obligation to purchase any of the Offered Securities, although any of
them may subscribe for and purchase Offered Securities if they so desire.

The terms and conditions of this Agreement are as follows:

1.

Definitions, Interpretation and Schedules

(a)

Definitions:  Whenever used in this Agreement:

(i)

“Additional Shares” has the meaning ascribed thereto in the second paragraph of
this Agreement;

(ii)

“affiliate” means, in respect of a person or company, another person or company
that would be considered to be an “affiliate” in respect of such person or
company for the purposes of section 1.2 of National Instrument 45-106 of the
Canadian Securities Administrators, as constituted at the date of this
Agreement;

(iii)

“Agents” means Haywood Securities Inc., GMP Securities L.P. and Raymond James
Ltd., collectively;

(iv)

“Agents’ Option” has the meaning ascribed thereto in the second paragraph of
this Agreement;

(v)

“Agreement” means the agreement resulting from the acceptance by the Corporation
of the offer made by the Agents herein, including the schedules attached hereto,
as amended or supplemented from time to time;

- 2 -

--------------------------------------------------------------------------------






(vi)

“Ancillary Documents” means all agreements (including the U.S. Subscription
Agreements), indentures, certificates (including the Broker Warrant
Certificates) and documents executed and delivered, or to be executed and
delivered, by the Corporation in connection with the transactions contemplated
by this Agreement;

(vii)

“Apapam Concession” means the area of land comprised of 33.65 square kilometres
or 3,365 hectares located in the East Akim District, in the Eastern Region of
Ghana, extending to a maximum of approximately 8.6 kilometres in a northeast
direction by 8.2 kilometres in a northwest direction;

(viii)

“Auditor” means Davidson & Company LLP, Chartered Accountants, the current
auditor of the Corporation and the auditor who audited the consolidated
financial statements of the Corporation included in the Offering Documents;

(ix)

“Broker Shares” means the Common Shares which may be issued on the exercise of
the Broker Warrants;

(x)

“Broker Warrant Certificates” means the certificates representing the Broker
Warrants;

(xi)

“Broker Warrants” means the non-transferable broker warrants issuable pursuant
to subsection 6(c) of this Agreement by the Corporation which will entitle the
holders thereof to acquire in the aggregate Common Shares equal in number to
7.0% of the number of Offered Securities sold pursuant to the Offering, at any
time prior to 5:00 p.m. (Toronto time) on the date which is 24 months after the
Closing Date, at an exercise price per Common Share equal to the Purchase Price;

(xii)

“Business Day” means a day which is not a Saturday, Sunday or a statutory or
civic holiday in the City of Toronto, Province of Ontario;

(xiii)

“Canadian Final Prospectus” means the final prospectus dated November 8, 2010 of
the Corporation in the English language;

(xiv)

“Canadian Preliminary Prospectus” means the preliminary prospectus dated
September 23, 2010 of the Corporation in the English language;

(xv)

“Canadian Securities Laws” means the securities legislation and regulations of,
and the instruments, policies, rules, orders, codes, notices and interpretation
notes of the securities regulatory authorities (including the TSX) of, the
applicable Canadian jurisdiction or jurisdictions collectively;

(xvi)

“Cash Fee” means the fee, payable in cash, pursuant to subsection 6(a) of this
Agreement by the Corporation to the Agents equal to 6.5% of the aggregate
Purchase Price for the Offered Securities sold under the Offering;

(xvii)

“Closing” means the purchase and sale of the Offered Securities subscribed for
under the Offering;

(xviii)

“Closing Date” means November 23, 2010 or such other date as the Corporation and
the Agents may mutually agree upon;

- 3 -

--------------------------------------------------------------------------------






(xix)

“Closing Time” means 8:30 a.m. (Toronto time) on the Closing Date, or such other
time on the Closing Date as the Corporation and the Agents may mutually agree
upon;

(xx)

“Common Shares” means the shares of common stock which the Corporation is
authorized to issue as constituted on the date hereof;

(xxi)

“Commission” means, collectively, the Cash Fee and the Broker Wrrants;

(xxii)

“Corporation” means Xtra-Gold Resources Corp., a corporation incorporated under
the laws of the State of Nevada, United States, and includes any successor
corporation thereto;

(xxiii)

“Distribution” means “distribution” of the Offered Securities or “distribution
to the public” of the Offered Securities as those terms are defined under
applicable Canadian Securities Laws;

(xxiv)

“Escrow Agreement” means the escrow agreement dated the Closing Date, 2010,
among the Corporation, the Transfer Agent and the holders of Escrow Securities
entered into pursuant to National Policy 46-201;

(xxv)

“Escrow Securities” has the meaning set forth in subsection 8(j) of this
Agreement;

(xxvi)

“Financing” has the meaning ascribed thereto in the first paragraph of this
Agreement;

(xxvii)

“Ghana” means the Republic of Ghana, West Africa;

(xxviii)

“Governmental Authority” means any (a) multinational, federal, provincial,
state, regional, municipal, local or other government, governmental or public
department, ministry, central bank, court, tribunal, arbitral body, bureau or
agency, domestic or foreign, (b) any subdivision, agent, commission, board, or
authority of any of the foregoing, or (c) any quasi-governmental or private body
exercising any regulatory, expropriation or taxing authority under or for the
account of any of the foregoing, and any stock exchange or self-regulatory
authority and, for greater certainty, includes the Qualifying Authorities, the
TSX and IIROC;

(xxix)

“IIROC” means the Investment Industry Regulatory Organization of Canada;

(xxx)

“IPO” has the meaning set forth in subsection 8(j) of this Agreement;

(xxxi)

“Information” means all information regarding the Corporation that is, or
becomes, publicly available together with all information prepared by the
Corporation and provided to the Agents or to potential purchasers of the Offered
Securities, if any, and includes, but is not limited to, the Offering Documents
and all material change reports, press releases and financial statements of the
Corporation;

(xxxii)

“Kibi Project” means, collectively, (i) the Apapam Concession; and (ii) two land
staking applications, both of which are still being processed by the

- 4 -

--------------------------------------------------------------------------------




Government of Ghana, including (a) a reconnaissance license covering a 7.0
square kilometres (700 hectare) parcel of land contiguous to the southwest
extremity of the Apapam Concession, and (b) an approximately 1.42 square
kilometres (142 hectare) ground extension along the northwest boundary of the
Apapam Concession;

(xxxiii)

“Laws” means any and all applicable (i) laws, constitutions, treaties, statutes,
codes, ordinances, principles of common and civil law and equity, orders,
decrees, rules, regulations and municipal by-laws whether domestic, foreign or
international, (ii) judicial, arbitral, administrative, ministerial,
departmental and regulatory judgments, orders, writs, injunctions, decisions,
and awards of any Governmental Authority, and (iii) policies, practices and
guidelines of, or contracts with, any Governmental Authority which, although not
actually having the force of law, are considered by such Governmental Authority
as requiring compliance as if having the force of law, in each case binding on
or affecting the Person referred to in the context in which the word is used;

(xxxiv)

“Lead Agent” means Haywood Securities Inc.;

(xxxv)

“Listing Date” means the date of listing of the Common Shares on the TSX;

(xxxvi)

“Material Adverse Effect” means a material adverse change in the condition
(financial or otherwise), or in the properties, affairs, operations, assets,
liabilities or securities of the Corporation and the Subsidiary, taken as a
whole, whether or not arising in the ordinary course of business;

(xxxvii)

“Maximum Offering” has the meaning ascribed thereto in the first paragraph of
this Agreement;

(xxxviii)

“Minimum Offering” has the meaning ascribed thereto in the first paragraph of
this Agreement;

(xxxix)

“National Instrument 33-103” means National Instrument 33-103 – Registration
Requirements and Exemptions of the Canadian Securities Administrators;

(xl)

“National Instrument 43-101” means National Instrument 43-101 – Standards of
Disclosure for Mineral Projects of the Canadian Securities Administrators;

(xli)

“National Instrument 45-106” means National Instrument 45-106 – Prospectus and
Registration Exemptions of the Canadian Securities Administrators;

(xlii)

“National Instrument 51-102” means National Instrument 51-102 – Continuous
Disclosure Obligations of the Canadian Securities Administrators;

(xliii)

“National Instrument 52-110” means National Instrument 52-110 – Audit Committees
of the Canadian Securities Administrators;

- 5 -

--------------------------------------------------------------------------------






(xliv)

“National Policy 11-202” means National Policy 11-202 – Process for Prospectus
Review in Multiple Jurisdictions of the Canadian Securities Administrators;

(xlv)

“National Policy 46-201” mean National Policy 46-201 – Escrow for Initial Public
Offerings of the Canadian Securities Administrators;

(xlvi)

“Non-Material Subsidiaries” means, collectively, Xtra Energy Corp., a
corporation incorporated under the laws of Florida, Xtra Oil & Gas Ltd., a
corporation incorporated under the laws of Alberta, and Xtra Oil and Gas (Ghana)
Limited, a corporation incorporated under the laws of Ghana;

(xlvii)

“Offered Securities” has the meaning ascribed thereto in the second paragraph of
this Agreement;

(xlviii)

“Offered Shares” has the meaning ascribed thereto in the first paragraph of this
Agreement;

(xlix)

“Offering” has the meaning ascribed thereto in the second paragraph of this
Agreement;

(l)

“Offering Documents” means the Canadian Preliminary Prospectus, the Canadian
Final Prospectus, any Prospectus Amendment, the U.S. Final Offering Memorandum
and any amendment to the U.S. Final Offering Memorandum collectively;

(li)

“Offering Jurisdictions” means the Qualifying Provinces, the United States and
such other jurisdictions as may be agreed mutually upon by the Corporation and
the Agents;

(lii)

“Ontario Act” means the Securities Act (Ontario) and the regulations thereunder,
together with the instruments, policies, rules, orders, codes, notices and
interpretation notes of the Ontario Securities Commission, as amended,
supplemented or replaced from time to time;

(liii)

“Option Exercise Notice” means the written notice which may be delivered to the
Corporation by the Lead Agent, on behalf of the Agents, specifying the number of
Additional Shares which the Agents wish to purchase pursuant to the exercise of
the Agents’ Option;

(liv)

“Other Projects” means the Banso and Muoso project, the Kwabeng project, the
Pameng project and the Edum Banso project, collectively;

(lv)

“Passport System” means the system and procedures for prospectus filing and
review under Multilateral Instrument 11-102 – Passport System of the Canadian
Securities Administrators and National Policy 11-202;

(lvi)

“Passport System Receipt” means a receipt issued by the Principal Regulator
pursuant to the Passport System and which evidences the receipt by the
Qualifying Authorities for the Canadian Preliminary Prospectus, the Canadian
Final Prospectus or a Prospectus Amendment, as the case may be;

- 6 -

--------------------------------------------------------------------------------






(lvii)

“Person” means an individual, a firm, a corporation, a syndicate, a partnership,
a trust, an association, an unincorporated organization, a joint venture, an
investment club, a government or an agency or political subdivision thereof and
every other form of legal or business entity of any nature or kind whatsoever;

(lviii)

“Principals” has the meaning set forth in subsection 8(j) of this Agreement

(lix)

“Principal Regulator” means the Ontario Securities Commission as the principal
regulator under the Passport System;

(lx)

“Prospectus Amendment” means any amendment to the Canadian Final Prospectus;

(lxi)

“Purchase Price” means $1.35 per Offered Security;

(lxii)

“Purchasers” means the purchasers of the Offered Securities, collectively;

(lxiii)

“Qualifying Authorities” means the securities regulatory authorities of the
Qualifying Provinces, collectively;

(lxiv)

“Qualifying Provinces” means each of the provinces of British Columbia, Alberta
and Ontario, collectively;

(lxv)

“Regulation D” means Regulation D under the U.S. Securities Act;

(lxvi)

“Regulation S” means Regulation S under the U.S. Securities Act;

(lxvii)

“SEC” means the United States Securities and Exchange Commission;

(lxviii)

“Securities Laws” means the Canadian Securities Laws, the U.S. Securities Laws
and all applicable securities acts or similar statutes of the other Offering
Jurisdictions and all regulations and rules under such laws, together with
applicable published policy statements, instruments, notices, orders and rulings
of the securities regulatory authorities in such other Offering Jurisdictions,
collectively;

(lxix)

“SEDAR” means the System for Electronic Document Analysis and Retrieval;

(lxx)

“Subject Shares” means the Offered Shares, Additional Shares and the Broker
Shares, collectively;

(lxxi)

“Subsidiaries” means, collectively, Xtra-Gold Mining Limited, a corporation
incorporated under the laws of Ghana, and Xtra-Gold Exploration Limited, a
corporation incorporated under the laws of Ghana;

(lxxii)

“Supplementary Material” means any supplemental or additional or ancillary
material, information, evidence, return, report, application, statement or
document that may be filed by or on behalf of the Corporation under Canadian
Securities Laws prior to the Closing Time on the Closing Date, or, where such
documents are deemed to be incorporated by reference into any of the Offering
Documents, prior to the expiry of the period of Distribution;

- 7 -

--------------------------------------------------------------------------------






(lxxiii)

“Title and Corporate Opinion” means a legal opinion dated the date of the filing
of the Canadian Final Prospectus and the Closing Date from REM Law Consultancy,
counsel to the Corporation in Ghana, addressed to, among others, the Agents with
respect to, among other things, title in respect of the Kibi Project and the
corporate status of the Subsidiaries;

(lxxiv)

“TSX” means the Toronto Stock Exchange;

(lxxv)

“United States” means the United States of America, its territories and
possessions, any state of the United States and the District of Columbia;

(lxxvi)

“U.S. Person” means a “U.S. person” as that term is defined in Rule 902(k) of
Regulation S;

(lxxvii)

“U.S. Exchange Act” means the United States Securities Exchange Act of 1934, as
amended;

(lxxviii)

“U.S. Final Offering Memorandum” means the Canadian Final Prospectus in the
English language supplemented with wrap pages for the purpose of, among other
things, describing restrictions imposed under the U.S. Securities Act;

(lxxix)

“U.S. GAAP” means the generally accepted accounting principles in the United
Staes;

(lxxx)

“U.S. Purchaser” means any Purchaser who is a U.S. Person, or is acting for the
account or benefit of a U.S. Person, or who was within the United States at the
time the offer of the Offered Securities was made to the Purchaser or is in the
United States when this Agreement is executed or delivered (except for
Purchasers that are excluded from the definition of “U.S. Person” pursuant to
Rule 902(k)(2)(i) of Regulation S) and purchases Offered Securities pursuant to
Schedule A attached hereto;

(lxxxi)

“U.S. Reporting Issuer” means an issuer other than an investment company
registered or required to register under the 1940 Act that: (1) has a class of
securities registered pursuant to Section 12(b) or 12(g) of the U.S. Exchange
Act or is required to file reports pursuant to Section 15(d) of the U.S.
Exchange Act; and (2) has filed all the material required to be filed pursuant
to Section 13(a) or 15(d) of the U.S. Exchange Act for a period of at least
twelve months immediately preceding the offer or sale of securities made in
reliance upon Regulation S (or for such shorter period that the issuer was
required to file such material);

(lxxxii)

“U.S. Securities Laws” means the applicable blue sky or securities legislation
in the United States, together with the U.S. Exchange Act, the U.S. Securities
Act, any other applicable U.S. federal securities laws and the rules and
regulations of the SEC thereunder;

(lxxxiii)

“U.S. Securities Act” means the United States Securities Act of 1933, as amended
and as modified by the Dodd Frank Wall Street Reform and Consumer Protection
Act; and

- 8 -

--------------------------------------------------------------------------------






(lxxxiv)

“U.S. Subscription Agreements” means each agreement, in substantially the form
attached as Appendix I to the U.S. Final Offering Memorandum, entered into
between the Corporation and each U.S. Purchaser collectively.

(b)

Other Defined Terms:  Words and terms herein with the initial letter or letters
thereof capitalized and not defined in this Agreement shall have the meanings
given to such words and terms in the Canadian Final Prospectus.  Whenever used
in this Agreement, the words and terms “associate”, “material fact”, “material
change”, “misrepresentation”, “senior officer” and “subsidiary” shall have the
meaning given to such word or term in the Ontario Act unless specifically
provided otherwise herein.

(c)

Plural and Gender:  Whenever used in this Agreement, words importing the
singular number only shall include the plural and vice versa and words importing
the masculine gender shall include the feminine gender and neuter.

(d)

Currency:  All references to monetary amounts in this Agreement are to lawful
money of Canada.

(e)

Schedules:  The following schedules are attached to this Agreement and are
deemed to be a part of and incorporated in this Agreement:

Schedule

Title

 

 

A

Compliance with U.S. Securities Laws

B

Legal Opinion

C

Officers' Certificate

D

Certificate of Non-U.S. Purchaser

 

 

2.

The Offering

(a)

Canadian Final Prospectus:  The Corporation, as soon as possible, and in any
event not later than 1:00 p.m., Toronto time, on November 8, 2010, (or by such
later time or date as may be determined by the Lead Agent on behalf of the
Agents, in the sole discretion thereof) shall have prepared and filed in each of
the Qualifying Provinces the Canadian Final Prospectus and all other required
documents relating to the Distribution and shall have obtained a Passport System
Receipt in respect of the Canadian Final Prospectus by 4:00 p.m., Toronto time,
on the day of filing of the Canadian Final Prospectus (or by such later time or
date as may be determined by the Lead Agent on behalf of the Agents, in the sole
discretion thereof, acting reasonably) and on or prior to such date shall have
fulfilled and complied with, to the reasonable satisfaction of the Agents, all
Canadian Securities Laws of the Qualifying Provinces required to be fulfilled or
complied with by the Corporation to enable the Offered Securities to be
distributed in the Qualifying Provinces through the Agents or any other
investment dealer or broker registered as such in the Qualifying Provinces.  The
Corporation shall fulfill and comply with all Canadian Securities Laws of the
Qualifying Provinces required to be fulfilled or complied with by the
Corporation to permit the distribution of the Offered Securities in the
Qualifying Provinces.

(b)

Deliveries with Canadian Final Prospectus:  The Corporation shall deliver to the
Agents prior to, or contemporaneously with, the filing of the Canadian Final
Prospectus under the Canadian Securities Laws of the Qualifying Jurisdictions:

- 9 -

--------------------------------------------------------------------------------






(i)

a copy of the Canadian Final Prospectus in the English language signed as
required by the Canadian Securities Laws of the Qualifying Jurisdictions;

(ii)

evidence satisfactory to the Agents that the TSX has conditionally approved the
listing thereon of the Subject Shares subject to the satisfaction of customary
conditions imposed by the TSX;

(iii)

a favourable Title and Corporate Opinion with respect to the Kibi Project;

(iv)

a copy of each material contract listed under “Material Contracts” in the
Canadian Final Prospectus that has been entered into by such time;

(v)

a certificate dated the date of the filing of the Canadian Final Prospectus
addressed to the Agents and the Purchasers signed by the president and the chief
financial officer of the Corporation or any two other senior officers of the
Corporation acceptable to the Agents substantially in the form of the
certificate attached hereto as Schedule B,

(vi)

a signed copy of all documents relating to the Distribution and filed with the
Canadian Final Prospectus under the Canadian Securities Laws of the Qualifying
Jurisdictions; and

(vii)

a “long-form” comfort letter dated the date of the filing of the Canadian Final
Prospectus of the Auditor addressed to the Agents, which shall relate to the
verification of the financial Information and accounting data and other
numerical data of a financial nature contained in the Offering Documents which
shall further state that:

A.

the Auditor is independent with respect to the Corporation within the meaning of
the Rules of Professional Conduct of the Institute of Chartered Accountants of
British Columbia,

B.

in the opinion of the Auditor, the audited consolidated financial statements of
the Corporation included in the Offering Documents comply in all material
respects with the applicable accounting requirements of applicable Canadian
Securities Laws,

C.

they have performed the procedures set forth in section 7050 of the CICA
Handbook on the unaudited consolidated financial statements of the Corporation
included in the Offering Documents and nothing has come to their attention that
caused them to believe that such unaudited consolidated financial statements did
not comply in all material respects with the applicable accounting requirements
of Canadian Securities Laws.

Such comfort letter shall be in form and substance satisfactory to the Agents,
acting reasonably, with the procedures agreed upon by the Auditor and the Lead
Agent to be completed by the Auditor within two Business Days before the date of
the Canadian Final Prospectus and letter shall be in addition to any comfort
letter of the Auditor addressed to the Qualifying Authorities.

- 10 -

--------------------------------------------------------------------------------






3.

Due Diligence

The Corporation shall allow the Agents, and its legal counsel,  to conduct all
due diligence investigations, including meeting with senior management of the
Corporation and the Auditor, as the Agents shall consider appropriate in
connection with the Offering including, without limitation, prior to the filing
of the Canadian Preliminary Prospectus and the Canadian Final Prospectus, the
Corporation shall have allowed the Agents, and its legal counsel, to participate
fully in the preparation of the Canadian Preliminary Prospectus, the Canadian
Final Prospectus, the U.S. Final Offering Memorandum and, prior to the filing of
any Prospectus Amendment, the Corporation shall allow the Agents, and its legal
counsel, to participate fully in the preparation of such Prospectus Amendment
and shall have allowed, or shall allow, the Agents, and its legal counsel, to
conduct all due diligence investigations which the Agents may reasonably require
in order to fulfill the obligations thereof as Agents and in order to enable the
Agents to execute the certificate required to be executed by the Agents as set
forth in the Canadian Final Prospectus or any Prospectus Amendment, as the case
may be.

4.

Deliveries  By the Closing Time on the Closing Date:

(a)

all actions required to be taken by or on behalf of the Corporation including,
without limitation, the passing of all required resolutions of the directors,
including committees of the directors, and shareholders of the Corporation,
relating to this Agreement, the Offering Documents and the transactions
contemplated by this Agreement and the Offering Documents, including, without
limitation, to issue the Offered Securities, to create and issue the Broker
Warrants and to reserve for issue and conditionally issue the Broker Shares
shall have been taken or obtained by the Corporation, and a certified copy of
all such resolutions shall have been delivered by the Corporation to the Agents;

(b)

the Corporation shall have delivered or caused to be delivered to the Agents:

(i)

a letter dated the Closing Date from the Auditor addressed to, among others, the
Agents, in form and substance satisfactory to the Agents, acting reasonably,
confirming the continued accuracy of the letter delivered to the Agents pursuant
to clause 2(b)(vii) hereof with such changes therein as may be necessary to
bring the information in such letter forward to within two Business Days of the
Closing Date, which changes shall be acceptable to the Agents acting reasonably,

(ii)

a favourable legal opinion dated the Closing Date from Peterson Law Professional
Corporation, counsel to the Corporation, together with opinions of local counsel
acceptable to the Agents, addressed, among others, to the Agents in form and
substance satisfactory to the Agents, and its counsel, acting reasonably,
provided that for the purposes of such opinion counsel may rely on a certificate
of an officer of the Corporation addressed to Peterson Law Professional
Corporation and the Agents,

(iii)

a favourable legal opinion dated the Closing Date from Corsair Advisors, Inc.,
U.S. counsel to the Corporation, addressed, among others,  to the Agents with
respect to the offer and sale of Offered Securities to the U.S. Purchasers
without registration under the U.S. Securities Act,

(iv)

a favourable legal opinion pursuant to the laws of the State of Nevada, United
States, dated the Closing Date from Fox Rothschild LLP, U.S. counsel to the

- 11 -

--------------------------------------------------------------------------------




Corporation, addressed, among others, to the Agents with respect to certain
corporate and securities matters,

(v)

a favourable legal opinion dated the Closing Date from Hodgson Russ LLP, U.S.
counsel to the Corporation, addressed, among others, to the Agents with respect
to certain tax matters in the United States,

(vi)

a favourable Title and Corporate Opinion with respect to the Kibi Project and
the corporate status of the Subsidiaries, which may rely upon the searches
conducted in respect of the Title and Corporate Opinion dated the date of the
filing of the Canadian Final Prospectus, confirming that no changes in Ghanaian
law have occurred since the date of the Canadian Final Prospectus that would
have a Material Adverse Effect on the Corporation or its interest in the Kibi
Project,

(vii)

a certificate dated the Closing Date signed by an appropriate officer of the
Corporation and addressed, among others, to the Agents with respect to the
articles and by-laws of the Corporation and with respect to such other matters
as the Agents may reasonably request and including specimen signatures of the
signing officers of the Corporation,

(viii)

a certificate dated the Closing Date addressed, among others, to the Agents and
the Purchasers signed by the president and the chief financial officer of the
Corporation or any two other senior officers of the Corporation acceptable to
the Agents substantially in the form of the certificate attached hereto as
Schedule B,

(ix)

a definitive certificate representing the Offered Securities registered in the
name of CDS & Co., or such other name as the Lead Agent, on behalf of the
Agents, may direct, with respect to the Offered Securities not purchased by a
U.S. Purchaser, or, with the consent of the Lead Agent, on behalf of the Agents,
a statement of ownership evidencing such shares issued by the Corporation's
transfer agent,

(x)

definitive certificates representing the Offered Securities registered in the
name of U.S. Purchasers, or in such other names as the U.S. Purchasers or the
Lead Agent, on behalf of the Agents, may direct, with respect to the Offered
Securities purchased by U.S. Purchasers,

(xi)

the executed Broker Warrant Certificates registered in the name of the Agents or
in such other name or names as the Lead Agent, on behalf of Agents, may direct,
and

(xii)

such further documents as may be contemplated by this Agreement or as the Agents
may reasonably require,

all in form and substance satisfactory to the Agents, acting reasonably; and

(c)

the Agents shall have delivered or cause to be delivered to the Corporation:

(i)

payment of the aggregate Purchase Price for the Offered Securities purchased on
the Closing Date by the Purchasers net of (i) the Cash Fee payable by the
Corporation to the Agents as provided in subsection 6(a) of this Agreement and
(ii) the expenses (including legal expenses and applicable tax thereon) payable
by

- 12 -

--------------------------------------------------------------------------------




the Corporation to the Agents as provided in section 12 of this Agreement, by
wire transfer or certified cheque, against delivery from the Corporation to the
Agents of a receipt for the aggregate net Purchase Price for such Offered
Securities,

(ii)

the executed Agents' Certificate set forth in Exhibit 1 to Schedule A attached
hereto, and

(iii)

such further documents as may be contemplated by this Agreement or as the
Corporation may reasonably require;

all in form and substance satisfactory to the Corporation, acting reasonably.

5.

Closing

(a)

Closing:  The Closing shall be completed at the offices of counsel for the
Corporation at the Closing Time on the Closing Date.

(b)

Agents' Conditions of Closing:  The following are conditions precedent to the
obligation of the Agents to complete the Closing on the Closing Date and of the
Purchasers to purchase the Offered Shares and the Additional Shares (as
applicable), which conditions the Corporation hereby covenants and agrees to use
the best efforts thereof to fulfill prior to or at the Closing Time on the
Closing Date, and which conditions may be waived in writing in whole or in part
by the Lead Agent:

(i)

the Corporation shall have received a Passport System Receipt in respect of each
of the Canadian Final Prospectus and any Prospectus Amendment and no order
having the effect of ceasing or suspending the Distribution or the trading in
the Common Shares or any other securities of the Corporation shall have been
issued or proceedings therefor initiated or threatened by any securities
commission, securities regulatory authority or stock exchange in Canada, and any
request on the part of any Qualifying Authority for additional information shall
have been complied with to the reasonable satisfaction of counsel to the Agents;

(ii)

the Corporation shall have received all necessary approvals and consents,
including all necessary regulatory approvals and consents (including those of
the TSX) required for the completion of the transaction contemplated by this
Agreement, all in a form satisfactory to the Agents and the TSX shall have
conditionally approved the listing thereon of the Subject Shares, subject to the
fulfillment of normal conditions;

(iii)

receipt by the Agents of the documents set forth in subsections 4(a) and (b) of
this Agreement to be delivered to the Agents;

(iv)

the representations and warranties of the Corporation contained herein being
true and correct as of the Closing Time on the Closing Date with the same force
and effect as if made at and as of the Closing Time on the Closing Date after
giving effect to the transactions contemplated hereby;

(v)

the Corporation having complied with all covenants, and satisfied all terms and
conditions, contained herein to be complied with and satisfied by the
Corporation at or prior to the Closing Time on the Closing Date; and

- 13 -

--------------------------------------------------------------------------------






(vi)

the Agents not having previously terminated the obligations thereof pursuant to
this Agreement.

(c)

Corporation's Conditions of Closing:  The following are conditions precedent to
the obligation of the Corporation to complete the Closing on the Closing Date,
which conditions the Agents hereby covenant and agree to use their best efforts
to fulfill at the Closing Time on the Closing Date, and which conditions may be
waived in writing in whole or in part by the Corporation:

(i)

receipt by the Corporation of the documents and payment set forth in subsection
4(c) of this Agreement to be delivered to the Corporation;

(ii)

the representations and warranties of the Agents contained herein being true and
correct as of the Closing Time on the Closing Date with the same force and
effect as if made at and as of the Closing Time on the Closing Date after giving
effect to the transactions contemplated hereby; and

(iii)

the Agents having complied with all covenants and satisfied all terms and
conditions contained herein to be complied with and satisfied by the Agents at
or prior to the Closing Time on the Closing Date.



6.

Fee

(a)

Commission:  In consideration of the agreement of the Agents to act as agents of
the Corporation in respect of the Offering, and in consideration of the services
performed and to be performed by the Agents in connection therewith, including,
without limitation:

(i)

acting as agents of the Corporation to solicit, on a commercially reasonable
best efforts basis, offers to purchase the Offered Securities; and

(ii)

participating in the preparation of the form of certain of the Ancillary
Documents

the Corporation shall pay to the Agents or as the Agents may otherwise direct at
the Closing Time on the Closing Date, against receipt of payment of the Purchase
Price for the Offered Securities, the Cash Fee.

(b)

Taxes:  The Corporation and the Agents acknowledge and agree that if a separate
fee would have been charged to the Corporation for the services described in
clause 6(a)(i) above, such separate fee would represent more than 50% of the fee
payable to the Agents, and the Corporation hereby further acknowledges and
agrees that the Agents will rely on the foregoing statement in not charging any
taxes imposed under the Excise Tax Act (Canada) on such fee and that the
Corporation will forthwith pay to the Agents any such tax and any applicable
interest and penalties to the extent determined to be exigible.

(c)

Broker Warrants:  In addition to the Cash Fee, as additional consideration for
the services performed and to be performed by the Agents hereunder, the
Corporation shall issue to the Agents or as the Agents may otherwise direct at
the Closing Time on the Closing Date the Broker Warrants, in form and substance
satisfactory to the Agents, acting reasonably.  

- 14 -

--------------------------------------------------------------------------------






7.

Representations and Warranties

The Corporation hereby represents and warrants to the Agents, and acknowledges
that the Agents are relying upon each of such representations and warranties in
completing the Closing, as follows:

(a)

Compliance with Prospectus Requirements:  On the date of and upon filing the
Canadian Final Prospectus and any Prospectus Amendment there will be no document
required to be filed under Canadian Securities Laws in connection with the
Offering that will not have been filed as required as at those respective dates.
 No order suspending the Distribution has been issued by the Qualifying
Authorities under Canadian Securities Laws and no proceedings for that purpose
have been instituted or are pending or, to the knowledge of the Corporation, are
contemplated by any Qualifying Authority, and any request on the part of any
Qualifying Authority for additional information has been complied with.

(b)

Incorporation and Organization:  Each of the Corporation and the Subsidiaries
has been incorporated and organized and is a valid and subsisting corporation
under the Laws of its jurisdiction of incorporation and has all requisite
corporate power and authority to carry on its business as now conducted or
proposed to be conducted and to own or lease and operate the property and assets
thereof and the Corporation has all requisite corporate power and authority to
enter into, execute and deliver this Agreement, the Offering Documents and the
Ancillary Documents and to carry out the obligations thereof hereunder and
thereunder.

(c)

Extra-provincial Registration:  Each of the Corporation and the Subsidiaries is
licensed, registered or qualified as an extra-provincial or foreign corporation
in all jurisdictions where the character of the property or assets thereof owned
or leased or the nature of the activities conducted by it make licensing,
registration or qualification necessary and is carrying on the business thereof
in compliance with all applicable Laws of each such jurisdiction.

(d)

Authorized Capital:  The Corporation is authorized to issue 250,000,000 Common
Shares with a par value of US$0.001, of which, as of November 8, 2010,
34,848,586 Common Shares were issued and outstanding as fully paid and
non-assessable shares and no preferred shares were issued.

(e)

Form of Certificates:  The form and terms of the certificates for the Common
Shares and for the Broker Warrants have been approved and adopted by the
directors of the Corporation and do not conflict with any applicable Laws or the
rules of the TSX or the articles or by-laws of the Corporation.

(f)

Certain Securities Law Matters:  Prior to the issuance of the Passport System
Receipt, the Corporation was not a reporting issuer or the equivalent in any
province or territory of Canada, the Corporation is not in default of any
requirement of the Securities Laws of any of such provinces or territories and
the Common Shares are not registered under the U.S. Exchange Act.

(g)

Listing:  The Common Shares are, and at the Closing Time will be, listed on the
TSX and no order, ruling or determination having the effect of ceasing the
trading or suspending the sale of the Common Shares has been received by the
Corporation and no proceedings for that purpose of which notice has been served
on the Corporation have been instituted

- 15 -

--------------------------------------------------------------------------------




or are pending, or to the Corporation’s knowledge, are threatened by any
Governmental Authority.

(h)

Rights to Acquire Securities:  No Person has any agreement, option, right or
privilege (whether pre-emptive, contractual or otherwise) capable of becoming an
agreement for the purchase, acquisition, subscription for or issue of any of the
unissued shares or other securities of the Corporation, except, as at November
8, 2010, for an aggregate of 3,620,838 Common Shares were reserved for issue
pursuant to outstanding special warrants, options, warrants, stock option plans,
share incentive plans, convertible, exercisable and exchangeable securities and
other rights to acquire Common Shares.

(i)

No Pre-emptive Rights: The issue of the Offered Securities will not be subject
to any pre-emptive right or other contractual right to purchase securities
granted by the Corporation or to which the Corporation is subject.

(j)

Rights Plan:  As of the date hereof, the directors of the Corporation have not
adopted a shareholder rights plan or a similar plan and the Corporation is not
party to what is commonly referred to as a shareholder rights plan agreement.

(k)

Material Project:  The Kibi Project is the only material project of the
Corporation.  None of the Other Projects are material to the Corporation or
material to the business of the Corporation.

(l)

Subsidiaries:  The Corporation does not have any subsidiaries other than the
Subsidiaries and the Non-Material Subsidiaries.  The Subsidiaries are the only
material subsidiaries of the Corporation.  None of the Non-Material Subsidiaries
have any assets or liabilities that are material to the Corporation, none of the
Non-Material Subsidiaries are parties to any agreements that are material to the
Corporation or material to the business of the Corporation and no material
revenues of the Corporation are derived through such subsidiaries.  All of the
outstanding shares of the Non-Material Subsidiaries are beneficially owned by
the Corporation.

(m)

Capital of the Subsidiaries:  All of the outstanding shares of the Subsidiaries
are issued and outstanding as fully paid and non-assessable shares and are
beneficially owned by the Corporation.  No Person has any agreement, option,
right or privilege (whether pre-emptive, contractual or otherwise) capable of
becoming an agreement for the purchase, acquisition, subscription for or issue
of any of the unissued shares or other securities of the Subsidiaries or for the
purchase or acquisition of any of the outstanding shares or other securities of
the Subsidiaries.

(n)

Working Capital:  Taking into account the net proceeds of the Offering, the
Corporation and its Subsidiaries have sufficient working capital for at least 12
months from the Closing Date.

(o)

No Associates:  The Corporation has no associates (as such term is defined in
the Securities Act (Ontario)) is not a partner, co-tenant, joint-venturer or
otherwise a participant in any partnership, co-tenancy or other similar jointly
owned business.

(p)

Issue of Offered Securities:  All necessary corporate action has been taken by
the Corporation to authorize the issue, sale and delivery of the Offered
Securities and the grant of the Agents’ Option on the terms set forth in this
Agreement and, upon payment therefor, the Subject Shares will be validly issued
as fully paid and non-assessable

- 16 -

--------------------------------------------------------------------------------




Common Shares.  When issued, the Offered Securities will conform to all
statements relating thereto contained in the Offering Documents and such
description conforms to the rights set forth in the instruments defining the
same.

(q)

Consents, Approvals and Conflicts:  None of the offering and sale of the Offered
Securities, the execution and delivery of this Agreement, the Offering Documents
and the Ancillary Documents, the compliance by the Corporation with the
provisions of this Agreement and the Ancillary Documents or the consummation of
the transactions contemplated herein and therein including, without limitation,
the issue of the Offered Securities to the Purchasers for the consideration and
upon the terms and conditions as set forth in this Agreement and the Offering
Documents, do or will (i) require the consent, approval, or authorization, order
or agreement of, or registration or qualification with, any governmental agency,
body or authority, court, stock exchange, securities regulatory authority or
other Person, except (A) such as have been obtained, or (B) such as may be
required under the Securities Laws of the Offering Jurisdictions and will be
obtained by the Closing Date, or (ii) conflict with or result in any breach or
violation of any of the provisions of, or constitute a default under, any
indenture, mortgage, deed of trust, lease or other agreement or instrument to
which the Corporation or the Subsidiaries is a party or by which any of them or
any of the properties or assets thereof is bound, or the articles or by-laws or
any other constating document of the Corporation or the Subsidiaries or any
resolution passed by the directors (or any committee thereof) or shareholders of
the Corporation or the Subsidiaries, or any statute or any judgment, decree,
order, rule, policy or regulation of any court, governmental authority,
arbitrator, stock exchange or securities regulatory authority applicable to the
Corporation or the Subsidiaries or any of the properties or assets thereof which
could have a Material Adverse Effect.

(r)

Authority and Authorization:  The Corporation has taken all necessary corporate
action to authorize, and has authorized, the execution, delivery and performance
of this Agreement and the Ancillary Documents and to observe and perform the
provisions of this Agreement and the Ancillary Documents in accordance with the
provisions hereof and thereof including, without limitation, the issue of the
Offered Securities to the Purchasers for the consideration and upon the terms
and conditions set forth in this Agreements.

(s)

Validity and Enforceability:  This Agreement has been authorized, executed and
delivered by the Corporation and constitutes a valid and legally binding
obligation of the Corporation enforceable against the Corporation in accordance
with the terms thereof.  Upon the execution and delivery thereof by the
Corporation, each of the Ancillary Documents will constitute a valid and legally
binding obligation of the Corporation enforceable against the Corporation in
accordance with the terms thereof.

(t)

No Voting Agreements:  To the knowledge of the Corporation, there is no
agreement in force or effect which in any manner affects or will affect the
voting or control of any of the securities of the Corporation.

(u)

Insiders:  To the knowledge of the Corporation, none of the directors, officers,
insiders or employees of the Corporation, or any associate or affiliate of any
of the foregoing, has, or has had within the last three years, any material
interest, direct or indirect, in any transaction, or in any proposed
transaction, that has materially affected or will materially affect the
Corporation except as disclosed in the Canadian Final Prospectus.

(v)

Broker Warrants:  

- 17 -

--------------------------------------------------------------------------------






(i)

The Corporation has all requisite corporate power and authority to enter into
and issue the Broker Warrants.  All necessary corporate action has been taken by
the Corporation to:

A.

authorize the creation and issue of the Broker Warrants in accordance with the
terms and conditions hereof and, when issued, the Broker Warrants will be
validly issued;

B.

authorize the creation, execution, delivery and performance of the Broker
Warrant Certificates and to observe and perform the provisions of the Broker
Warrant Certificates in accordance with the provisions thereof; and

C.

allot, reserve and authorize the issuance of the Broker Shares in accordance
with the terms and conditions set out in the Broker Warrant Certificates and,
when issued, the Broker Shares will be validly issued as fully paid and
non-assessable Common Shares.

(ii)

None of the issue of the Broker Warrants, the compliance by the Corporation with
the provisions of the Broker Warrant Certificates, the issue of the Broker
Shares upon the terms and conditions set out in the Broker Warrant Certificates
do or will (i) require the consent, approval, or authorization, order or
agreement of, or registration or qualification with, any governmental agency,
body or authority, court, stock exchange, securities regulatory authority or
other Person, except (A) such as have been obtained, or (B) such as may be
required under the Securities Laws of the Offering Jurisdictions and will be
obtained by the Closing Date, or (ii) conflict with or result in any breach or
violation of any of the provisions of, or constitute a default under, any
indenture, mortgage, deed of trust, lease or other agreement or instrument to
which the Corporation is a party or by which it or any of the properties or
assets thereof is bound, or the articles or by-laws of the Corporation or any
resolution passed by the directors (or any committee thereof) or shareholders of
the Corporation, or any statute or any judgment, decree, order, rule, policy or
regulation of any court, governmental authority, any arbitrator, stock exchange
or securities regulatory authority applicable to the Corporation or any of the
properties or assets thereof which could have a Material Adverse Effect.

(iii)

None of the issue of the Broker Warrants or the Broker Shares will be subject to
any pre-emptive right or other contractual right to purchase securities granted
by the Corporation or to which the Corporation is subject.  

(w)

Transfer Agent:  Olympia Transfer Services at its principal offices in Toronto,
Ontario, has been appointed as the registrar and transfer agent for the Common
Shares.

(x)

Accounting Controls:  The Corporation maintains a system of internal accounting
controls sufficient to provide reasonable assurance that:  (i) transactions are
completed in accordance with the general or a specific authorization of
management of the Corporation; (ii) transactions are recorded as necessary to
permit the preparation of consolidated financial statements for the Corporation
in conformity with U.S. GAAP and to maintain asset accountability; (iii) access
to assets of the Corporation and the Subsidiaries is permitted only in
accordance with the general or a specific authorization of management of the
Corporation; and (iv) the recorded accountability for assets of the

- 18 -

--------------------------------------------------------------------------------




Corporation and the Subsidiary is compared with the existing assets of the
Corporation and the Subsidiaries at reasonable intervals and appropriate action
is taken with respect to any differences therein.

(y)

Financial Statements:  The audited consolidated financial statements of the
Corporation as at and for the financial years ended December 31, 2009, December
31, 2008 and December 31, 2007, together with the auditor's report thereon and
the notes thereto and the interim unaudited consolidated financial statements of
the Corporation as at and for the six month period ended June 30, 2010 have been
prepared in accordance with U.S. GAAP applied on a basis consistent with prior
periods, (i) are, in all material respects, consistent with the books and
records of the Corporation, (ii) contain and reflect all material adjustments
for the fair presentation of the results of operations and the financial
condition of the business of the Corporation for the periods covered thereby,
(iii) present fairly, in all material respects, the financial position of the
Corporation as at the dates thereof and the results of its operations and the
changes in its financial position for the periods then ended and (iv) contain
and reflect adequate provision or allowance for all reasonably anticipated
liabilities, expenses and losses of the Corporation.

(z)

Auditor:  The Auditor is independent with respect to the Corporation within the
meaning of the Rules of Professional Conduct of the Institute of Chartered
Accountants of British Columbia and there has never been any reportable event
(within the meaning of National Instrument 51-102) with the Auditor.

(aa)

Disagreement with Auditor:  There has never been a reportable disagreement
(within the meaning of NI 51-102) with the Auditor.

(bb)

Audit Committee:  The responsibilities and composition of the audit committee of
the directors of the Corporation comply, in all material respects, with National
Instrument 52-110.

(cc)

No Cease Trade Order:  No order preventing, ceasing or suspending trading in any
securities of the Corporation or prohibiting the issue and sale of securities by
the Corporation has been issued and no proceedings for either of such purposes
have been instituted or, to the best of the knowledge of the Corporation, are
pending, contemplated or threatened.

(dd)

No Order:  Except as disclosed in the Information, none of the Corporation’s
directors or officers is now, or has ever been, subject to an order or ruling of
any Government Authority prohibiting such individual from acting as a director
or officer of a public company or of a company listed on any stock exchange.

(ee)

Changes in Financial Position:  Since June 30, 2010, neither:

(i)

the Corporation nor the Subsidiaries has paid or declared any dividend or
incurred any material capital expenditure or made any commitment therefor;

(ii)

the Corporation nor the Subsidiaries has incurred any obligation or liability,
direct or indirect, contingent or otherwise, except in the ordinary course of
business and which is, and which in the aggregate are, material; and

(iii)

the Corporation nor the Subsidiaries has entered into any material transaction.

- 19 -

--------------------------------------------------------------------------------






(ff)

No Debt Instruments:  Except as disclosed in the Information, the Corporation
has not incurred, authorized, agreed or otherwise become committed to provide
guarantees for borrowed money or incurred, authorized, agreed or otherwise
become committed for any indebtedness for borrowed money.

(gg)

Loans:  The Corporation has not made any material loans to or guaranteed the
obligations of any Person.

(hh)

Insolvency:  Neither the Corporation nor the Subsidiaries has committed an act
of bankruptcy or sought protection from the creditors thereof before any court
or pursuant to any legislation, proposed a compromise or arrangement to the
creditors thereof generally, taken any proceeding with respect to a compromise
or arrangement, taken any proceeding to be declared bankrupt or wound up, taken
any proceeding to have a receiver appointed of any of the assets thereof, had
any Person holding any encumbrance, lien, charge, hypothec, pledge, mortgage,
title retention agreement or other security interest or receiver take possession
of any of the property thereof, had an execution or distress become enforceable
or levied upon any portion of the property thereof or had any petition for a
receiving order in bankruptcy filed against it.

(ii)

No Contemplated Changes:  Neither the Corporation nor the Subsidiaries has
approved, is contemplating, has entered into any agreement in respect of, or has
any knowledge of:

(i)

the purchase of any property or assets or any interest therein or the sale,
transfer or other disposition of any property or assets or any interest therein
currently owned, directly or indirectly, by the Corporation or the Subsidiaries
whether by asset sale, transfer of shares or otherwise;

(ii)

the change of control (by sale or transfer of shares or sale of all or
substantially all of the property and assets of the Corporation or the
Subsidiaries or otherwise) of the Corporation or the Subsidiaries; or

(iii)

a proposed or planned disposition of shares by any shareholder who owns,
directly or indirectly, 10% or more of the outstanding shares of the Corporation
or the Subsidiaries.

(jj)

Insurance:  The assets of the Corporation and the Subsidiaries and the business
and operations thereof are insured against loss or damage with responsible
insurers on a basis consistent with insurance obtained by reasonably prudent
participants in a comparable business in comparable circumstances, such coverage
is in full force and effect and the Corporation and the Subsidiaries have not
failed to promptly give any notice or present any material claim thereunder.

(kk)

Taxes and Tax Returns:  Each of the Corporation and the Subsidiaries has filed
in a timely manner all necessary tax returns and notices and has paid all
applicable taxes of whatsoever nature for all tax years prior to the date hereof
to the extent that such taxes have become due or have been alleged to be due and
neither the Corporation nor the Subsidiaries is aware of any tax deficiencies or
interest or penalties accrued or accruing, or alleged to be accrued or accruing,
thereon where, in any of the above cases, it might reasonably be expected to
have a Material Adverse Effect and there are no agreements, waivers or other
arrangements providing for an extension of time with respect to the filing of
any tax return by any of them or the payment of any material tax, governmental
charge, penalty, interest or fine against any of them.  There are no material
actions, suits,

- 20 -

--------------------------------------------------------------------------------




proceedings, investigations or claims now threatened or pending against the
Corporation or the Subsidiaries which could result in a material liability in
respect of taxes, charges or levies of any governmental authority, penalties,
interest, fines, assessments or reassessments or any matters under discussion
with any governmental authority relating to taxes, governmental charges,
penalties, interest, fines, assessments or reassessments asserted by any such
authority and the Corporation and the Subsidiaries have withheld (where
applicable) from each payment to each of the present and former officers,
directors, employees and consultants thereof the amount of all taxes and other
amounts, including, but not limited to, income tax and other deductions,
required to be withheld therefrom, and has paid the same or will pay the same
when due to the proper tax or other receiving authority within the time required
under applicable tax legislation.

(ll)

Compliance with Laws, Licenses and Permits:  Each of the Corporation and the
Subsidiaries has conducted and is conducting the business thereof in compliance
in all material respects with all applicable Laws, tariffs, orders and
directives of each jurisdiction in which it carries on business and possesses
all material approvals, consents, certificates, registrations, authorizations,
permits and licenses issued by the appropriate provincial, state, municipal,
federal or other regulatory agency or body necessary to carry on the business
currently carried on, or contemplated to be carried on, by it, is in compliance
in all material respects with the terms and conditions of all such approvals,
consents, certificates, authorizations, permits and licenses and with all Laws,
tariffs, orders and directives material to the operations thereof, and neither
the Corporation nor the Subsidiaries has received any notice of the
modification, revocation or cancellation of, or any intention to modify, revoke
or cancel any proceeding relating to the modification, revocation or
cancellation of any such approval, consent, certificate, authorization, permit
or license which, singly or in the aggregate, if the subject of an unfavourable
decision, order, ruling or finding, would have a Material Adverse Effect.

(mm)

Agreements and Actions:  Neither the Corporation nor the Subsidiaries is in
violation of any term of the articles or by-laws or any constating document
thereof.  Neither the Corporation nor the Subsidiaries is in violation of any
term or provision of any agreement, indenture or other instrument applicable to
it which would, or could, result in any Material Adverse Effect, neither the
Corporation nor the Subsidiaries is in default in the payment of any obligation
owed which is now due and there is no action, suit, proceeding or investigation
commenced, pending or, to the knowledge of the Corporation after due inquiry,
threatened which, either in any case or in the aggregate, might result in any
Material Adverse Effect or which places, or could place, in question the
validity or enforceability of this Agreement, the Ancillary Documents or any
document or instrument delivered, or to be delivered, by the Corporation
pursuant hereto or thereto.

(nn)

Owner of Property:  Except as disclosed in the Offering Documents, each of the
Corporation and the Subsidiaries is the absolute legal and beneficial owner of,
and have good and marketable title to, all of the material properties of the
Corporation or assets thereof, free of all mortgages, liens, charges, pledges,
security interests, encumbrances, claims or demands whatsoever and no other
property rights are necessary for the conduct of the business of the Corporation
or the Subsidiaries as currently conducted or contemplated to be conducted,
neither the Corporation nor the Subsidiaries is aware of any claim or the basis
for any claim that might or could adversely affect the right thereof to use,
transfer or otherwise exploit such property rights and, neither the Corporation
nor the Subsidiaries has any responsibility or obligation to pay any commission,
royalty, licence fee or similar payment to any Person with respect to the
property rights thereof.

- 21 -

--------------------------------------------------------------------------------






(oo)

Mineral Rights:  The Corporation and the Subsidiaries hold either freehold
title, mining leases, mining claims or participating interests or other
conventional property, proprietary or contractual interests or rights,
recognized in the jurisdiction in which a particular property is located, in
respect of the ore bodies and minerals located in properties in which the
Corporation and the Subsidiaries have an interest as described in the Title and
Corporate Opinion under valid, subsisting and enforceable title documents or
other recognized and enforceable agreements or instruments, sufficient to permit
the Corporation or applicable Subsidiaries to explore the minerals relating
thereto, all such property, leases or claims and all property, leases or claims
in which the Corporation or any Subsidiaries has an interest or right have been
validly located and recorded in accordance with all applicable Laws and are
valid and subsisting, the Corporation and the Subsidiaries have all necessary
surface rights, access rights and other necessary rights and interests relating
to the properties in which the Corporation and the Subsidiaries have an
interest, as described in the Title and Corporate Opinion, granting the
Corporation or the Subsidiaries the right and ability to explore for minerals,
ore and metals for development purposes as are appropriate in view of the rights
and interest therein of the Corporation or applicable Subsidiaries, with only
such exceptions as do not materially interfere with the use made by the
Corporation or the Subsidiaries of the rights or interests so held and each of
the proprietary interests or rights and each of the documents, agreements and
instruments and obligations relating thereto referred to above is currently in
good standing in the name of the Corporation or the Subsidiaries.

(pp)

Property Agreements:  Any and all of the agreements and other documents and
instruments pursuant to which the Corporation or the Subsidiaries holds its
properties and assets thereof (including any interest in, or right to earn an
interest in, any property) are valid and subsisting agreements, documents or
instruments in full force and effect, enforceable in accordance with terms
thereof, neither the Corporation nor the Subsidiaries is in default of any of
the material provisions of any such agreements, documents or instruments nor has
any such default been alleged, and such properties and assets are in good
standing under the applicable statutes and regulations of the jurisdictions in
which they are situated, all leases, licences and claims pursuant to which the
Corporation or the Subsidiaries derives the interests thereof in such property
and assets are in good standing and there has been no material default under any
such lease, licence or claim and all taxes required to be paid with respect to
such properties and assets to the date hereof have been paid.  None of the
properties (or any interest in, or right to earn an interest in, any property)
of the Corporation or the Subsidiaries is subject to any right of first refusal
or purchase or acquisition right.

(qq)

Exploration Activity:  All exploration activities conducted by the Corporation
on its properties have been conducted in all material respects in accordance
with good exploration practices and all applicable workers’ compensation and
health and safety and workplace laws have been complied with in all material
respects.

(rr)

No Limitation on Operations:  Except to the extent necessary to comply with
applicable Laws, the Corporation is not a party to or bound or affected by any
commitment, agreement or document containing any covenant which expressly limits
the freedom of the Corporation to compete in any line of business, or to
transfer or move any of its assets or operations or which would materially
impact the business practices, operations or condition of the Corporation or
which would prohibit or restrict the Corporation from completing the Offering.

- 22 -

--------------------------------------------------------------------------------






(ss)

No Defaults:  Neither the Corporation nor the Subsidiaries is in default of any
material term, covenant or condition under or in respect of any judgment, order,
agreement or instrument to which it is a party or to which it or any of the
property or assets thereof are or may be subject, and no event has occurred and
is continuing, and no circumstance exists which has not been waived, which
constitutes a default in respect of any commitment, agreement, document or other
instrument to which the Corporation or the Subsidiaries is a party or by which
it is otherwise bound entitling any other party thereto to accelerate the
maturity of any amount owing thereunder or which could have a Material Adverse
Effect.

(tt)

Compliance with Employment Laws:  Each of the Corporation and its Subsidiaries
is in compliance with all Laws respecting employment and employment practices,
terms and conditions of employment, pay equity and wages, except where such
non-compliance would not constitute an adverse material fact concerning the
Corporation or the Subsidiaries or result in an adverse material change to the
Corporation or the Subsidiaries, and has not and is not engaged in any unfair
labour practice, there is no labour strike, dispute, slowdown, stoppage,
complaint or grievance pending or, to the best of the knowledge of the
Corporation or the Subsidiaries after due inquiry, threatened against the
Corporation, no union representation question exists respecting the employees of
the Corporation and no collective bargaining agreement is in place or currently
being negotiated by the Corporation, neither the Corporation nor the
Subsidiaries has received any notice of any unresolved matter and there are no
outstanding orders under any employment or human rights legislation in any
jurisdiction in which the Corporation or the Subsidiaries carries on business or
has employees, no employee has any agreement as to the length of notice required
to terminate his or her employment with the Corporation or the Subsidiaries in
excess of 12 months or equivalent compensation and all benefit and pension plans
of the Corporation or the Subsidiaries are funded in accordance with applicable
Laws and no past service funding liability exist thereunder.

(uu)

Employee Plans:  Each material plan for retirement, bonus, stock purchase,
profit sharing, stock option, deferred compensation, severance or termination
pay, insurance, medical, hospital, dental, vision care, drug, sick leave,
disability, salary continuation, legal benefits, unemployment benefits,
vacation, pension, incentive or otherwise contributed to, or required to be
contributed to, by the Corporation or the Subsidiaries for the benefit of any
current or former officer, director, employee or consultant of the Corporation
or the Subsidiaries has been maintained in material compliance with the terms
thereof and with the requirements prescribed by any and all statutes, orders,
rules, policies and regulations that are applicable to any such plan.

(vv)

Accruals:  All material accruals for unpaid vacation pay, premiums for
unemployment insurance, health premiums, federal or provincial pension plan
premiums, accrued wages, salaries and commissions and payments for any plan for
any officer, director, employee or consultant of the Corporation or the
Subsidiaries have been accurately reflected in the books and records of the
Corporation.

(ww)

Work Stoppage:  There has not been, and there is not currently, any labour
trouble which is adversely effecting or could adversely effect, in a material
manner, the conduct of the business of the Corporation.

- 23 -

--------------------------------------------------------------------------------






(xx)

Environmental Compliance:  The Corporation or the Subsidiaries:

(i)

and the property, assets and operations thereof comply in all material respects
with all applicable Environmental Laws (which term means and includes, without
limitation, any and all applicable Laws relating to the environment,
occupational health and safety, or any Environmental Activity (which term means
and includes, without limitation, any past, present or future activity, event or
circumstance in respect of a Contaminant (which term means and includes, without
limitation, any pollutants, dangerous substances, liquid wastes, hazardous
wastes, hazardous materials, hazardous substances or contaminants or any other
matter including any of the foregoing, as defined or described as such pursuant
to any Environmental Law), including, without limitation, the storage, use,
holding, collection, purchase, accumulation, assessment, generation,
manufacture, construction, processing, treatment, stabilization, disposition,
handling or transportation thereof, or the release, escape, leaching, dispersal
or migration thereof into the natural environment, including the movement
through or in the air, soil, surface water or groundwater));

(ii)

do not have any knowledge of, and have not received any notice of, any material
claim, judicial or administrative proceeding, pending or threatened against, or
which may affect, either the Corporation or the Subsidiary or any of the
property, assets or operations thereof, relating to, or alleging any violation
of any Environmental Laws, the Corporation is not aware of any facts which could
give rise to any such claim or judicial or administrative proceeding and neither
the Corporation nor the Subsidiary nor any of the property, assets or operations
thereof is the subject of any investigation, evaluation, audit or review by any
Governmental Authority to determine whether any violation of any Environmental
Laws has occurred or is occurring or whether any remedial action is needed in
connection with a release of any Contaminant into the environment, except for
compliance investigations conducted in the normal course by any Governmental
Authority;

(iii)

have not given or filed any notice under any Law with respect to any
Environmental Activity, neither the Corporation nor the Subsidiary has any
liability (whether contingent or otherwise) in connection with any Environmental
Activity and the Corporation is not aware of any notice being given under any
Law or of any liability (whether contingent or otherwise) with respect to any
Environmental Activity relating to or affecting the Corporation or the
Subsidiary, the property, assets, business or operations thereof;

(iv)

do not store any hazardous or toxic waste or substance on the property thereof
and have not disposed of any hazardous or toxic waste, in each case in a manner
contrary to any Environmental Laws, and there are no Contaminants on any of the
premises at which the Corporation or the Subsidiary carries on business, in each
case other than in compliance with Environmental Laws; and

(v)

is not subject to any contingent or other liability relating to the restoration
or rehabilitation of land, water or any other part of the environment or
non-compliance with Environmental Law.

- 24 -

--------------------------------------------------------------------------------






(yy)

Indigenous Peoples Claims:  There are no claims with respect to indigenous
person rights currently pending or, to knowledge of the Corporation, threatened
with respect to any of the properties of the Corporation.

(zz)

No Litigation:  There are no actions, suits, proceedings, inquiries or
investigations existing, pending or, to the knowledge of the Corporation, after
due inquiry, threatened against or which adversely affect the Corporation or the
Subsidiaries or to which any of the property or assets thereof is subject, at
law or equity, or before or by any court, federal, provincial, state, municipal
or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, which may in any way materially adversely
affect the condition (financial or otherwise), capital, property, assets,
operations or business of the Corporation or the Subsidiaries or the ability of
any of them to perform the obligations thereof and neither the Corporation nor
the Subsidiaries is subject to any judgment, order, writ, injunction, decree,
award, rule, policy or regulation of any Governmental Authority, which, either
separately or in the aggregate, may result in a Material Adverse Effect or the
ability of the Corporation to perform its obligations under this Agreement and
the Ancillary Documents.

(aaa)

Intellectual Property:  Either the Corporation or the Subsidiaries owns or
possesses adequate enforceable rights to use all trademarks, copyrights and
trade secrets used or proposed to be used in the conduct of the business thereof
and, to the knowledge of the Corporation, after due inquiry, neither the
Corporation nor the Subsidiaries is infringing upon the rights of any other
Person with respect to any such trademarks, copyrights or trade secrets and no
other Person has infringed any such trademarks, copyrights or trade secrets.

(bbb)

Non-Arm's Length Transactions:  Neither the Corporation nor the Subsidiaries
owes any amount to, nor has the Corporation any present loans to, or borrowed
any amount from or is otherwise indebted to, any officer, director, employee or
securityholder of any of them or any Person not dealing at “arm's length” (as
such term is defined in the Income Tax Act (Canada)) with any of them except for
usual employee reimbursements and compensation paid in the ordinary and normal
course of the business of either the Corporation or the Subsidiaries.  Except
usual employee or consulting arrangements made in the ordinary and normal course
of business, neither the Corporation nor the Subsidiaries is a party to any
contract, agreement or understanding with any officer, director, employee or
securityholder of either of them or any other Person not dealing at arm's length
with the Corporation and the Subsidiaries.  No officer, director or employee of
the Corporation or the Subsidiaries and no Person which is an affiliate or
associate of any of the foregoing Persons, owns, directly or indirectly, any
interest (except for shares representing less than 5% of the outstanding shares
of any class or series of any publicly traded company) in, or is an officer,
director, employee or consultant of, any Person which is, or is engaged in, a
business competitive with the business of the Corporation or the Subsidiaries
which could materially adversely impact on the ability to properly perform the
services to be performed by such Person for the Corporation or the Subsidiaries.
 No officer, director, employee or securityholder of either the Corporation or
the Subsidiaries has any cause of action or other claim whatsoever against, or
owes any amount to, either the Corporation or the Subsidiaries except for claims
in the ordinary and normal course of the business of the Corporation or the
Subsidiaries such as for accrued vacation pay or other amounts or matters which
would not be material to the Corporation.

(ccc)

Material Contracts:  The only material contracts to which the Corporation or the
Subsidiaries is a party or by which either of them is bound are:

- 25 -

--------------------------------------------------------------------------------






(i)

this Agreement; and

(ii)

the Escrow Agreement,

and all such contracts are valid and subsisting agreements in full force and
effect unamended and there exists no material default or event, occurrence,
condition or act which, with the giving of notice, the lapse of time or the
happening of any event or condition, would become a material default thereunder
by any party thereto.

(ddd)

Technical Reports:  The technical report of the Corporation filed on SEDAR is
prepared in accordance with the requirements set out in National Instrument
43-101 and the Corporation has made available to the authors, prior to the issue
of such technical report for the purposes of preparing such technical report,
all information requested by the authors which information, to the best
knowledge of the Corporation, after due inquiry, did not contain any
misrepresentation at its date.  The Corporation is not aware of an adverse
material change in any information provided to the authors since the date that
such information was so provided.  

(eee)

Significant Acquisitions:  The Corporation has not completed within 75 days
prior to the date hereof, nor is it proposing, any significant acquisition that
would require the inclusion of any additional financial statements or pro forma
financial statements in the Canadian Preliminary Prospectus or the Canadian
Final Prospectus.

(fff)

Minute Books and Records:  The minute books and records of the Corporation and
of the Subsidiaries contain copies of all significant or material proceedings
(or certified copies thereof) of the shareholders, the directors and all
committees of the directors of the Corporation and the Subsidiaries from their
respective dates of incorporation.  There have been no other meetings,
resolutions or proceedings of the shareholders, directors or any committees of
the directors of the Corporation or the Subsidiaries not reflected in such
minute books and other records, other than those which have been disclosed to
the Agents or which are not material in the context of the Corporation or the
Subsidiaries.

(ggg)

Dividends:  There is not, in the articles or by-laws  of the Corporation nor in
any agreement, mortgage, note, debenture, indenture or other instrument or
document to which the Corporation is a party, any restriction upon or impediment
to the declaration or payment of dividends by the directors of the Corporation
or the payment of dividends by the Corporation to the holders of Common Shares.
 During the previous 12 months, the Corporation has not, directly or indirectly,
declared or paid any dividend or declared or made any other distribution on any
of its securities of any class, or, directly or indirectly, redeemed, purchased
or otherwise acquired any Common Shares or other securities or agreed to do any
of the foregoing.

(hhh)

Unlawful Payment:  Neither the Corporation nor the Subsidiaries nor any employee
or agent of the Corporation or the Subsidiaries has made any unlawful
contribution or other payment to any official of, or candidate for, any federal,
state, provincial or foreign office, or failed to disclose fully any
contribution, in violation of any Law, or made any payment to any foreign,
Canadian, United States or state governmental officer or official, or other
Person charged with similar public or quasi-public duties, other than payments
required or permitted by the Laws of the United States.

- 26 -

--------------------------------------------------------------------------------






(iii)

No Withholding of Information:  The Corporation has not withheld from the Agents
any fact or information relating to the Corporation or the Subsidiaries or to
the Offering that would be material to the Agents or to a prospective purchaser
of Offered Securities.

(jjj)

Due Diligence:  The information supplied by the Corporation to the Agents and
their respective counsel in connection with the due diligence conducted by them,
including information provided at due diligence sessions held on September 17,
2010, September 23, 2010 and November 8, 2010, was, when provided or as
subsequently updated in writing to the Agents, true and accurate in all material
respects and not misleading and all expressions of opinion and expectation
therein contained are honestly and fairly based and such replies have been
prepared or approved by persons having appropriate knowledge and responsibility
to enable them properly to provide such replies and all such replies have been
given in good faith.

(kkk)

Continuous Disclosure:  The Corporation has made all filings required to be made
under Securities Laws and the rules and policies of the TSX. The Corporation is
in compliance in all material respects with its continuous disclosure
obligations under Securities Laws and the rules and policies of the TSX, there
are no filings that have been made on a confidential basis and all of such
filings comply in all material respects with the requirements of applicable
Securities Laws. None of the public disclosure record documents filed by the
Corporation under the Securities Laws, including the documents and information
incorporated or deemed to be incorporated by reference in the Canadian
Preliminary Prospectus or the Canadian Final Prospectus, contained a
misrepresentation as at its date of public dissemination.

(lll)

U.S. Matters:

(i)

The Corporation is a U.S. Reporting Issuer.

(ii)

The Corporation and its Subsidiaries maintain a system of “internal control over
financial reporting” (as such term is defined in Rule 13a-15(f) and 15d-15(f)
under the Exchange Act).  Since the date of the latest audited consolidated
financial statements included in the Final Prospectus, there has been no change
in the Corporation’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the
Corporation’s internal control over financial reporting.

(iii)

The Corporation and its Subsidiaries have established and maintain and evaluate
“disclosure controls and procedures” (as such term is defined in Rule 13a-15
(e) and 15d-15(e) under the Exchange Act; such disclosure controls and
procedures are designed to ensure that material information relating to the
Corporation, and its Subsidiaries, required to be disclosed by the Corporation
in the reports that it files or submits under the Exchange Act is made known to
the Corporation’s Chief Executive Officer and its Chief Financial Officer by
others within those entities, but as described in the Corporation’s Form 10-Q
for the period ended June 30, 2010 such disclosure controls and procedures are
not effective in providing reasonable assurance that material information
relating to the Corporation and its Subsidiaries is made known to such persons,
including during the period when the Corporation prepares its periodic reports
to be filed with or furnished to the Commission.  The Corporation does not have
knowledge of (a) any material weaknesses in its or its Subsidiaries’ internal
controls over financial reporting or (b) any fraud, whether or not material,
that involves

- 27 -

--------------------------------------------------------------------------------




management or other employees who have a significant role in the Corporation’s
or its Subsidiaries’ internal controls.

(iv)

There is and has been no failure on the part of the Corporation or any of the
Corporation’s directors or officers, in their capacities as such, to comply with
any provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (the “Sarbanes Oxley Act”), including
Section 402 related to loans and Sections 302 and 906 related to certifications.

(v)

Neither the Corporation nor any of its Subsidiaries nor, to the knowledge of the
Corporation, any director, officer, agent, employee or affiliate of the
Corporation or any of its subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a violation by such Persons of the
FCPA, including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Corporation, its
Subsidiaries and, to the knowledge of the Corporation, its affiliates have
conducted their businesses in compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith. “FCPA” means
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder.

(vi)

The operations of the Corporation and its Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Corporation or any of its Subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Corporation,
threatened.

(vii)

Neither the Corporation nor any of its Subsidiaries nor, to the knowledge of the
Corporation, any director, officer, agent, employee or affiliate of the
Corporation or any of its Subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Corporation will not directly or
indirectly use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

8.

Covenants of the Corporation

(a)

Consents and Approvals:  Immediately following the acceptance by the Corporation
hereof, the Corporation covenants and agrees with the Agents that the
Corporation will:

- 28 -

--------------------------------------------------------------------------------






(i)

obtain, to the extent not already obtained, the necessary regulatory consents
from the TSX and, to the extent necessary, from the Qualifying Authorities for
the Offering on such terms as are mutually acceptable to the Agents and the
Corporation, acting reasonably;

(ii)

arrange for the listing of the Subject Shares on the TSX as soon as practicable;
and

(iii)

make all necessary filings to obtain all other necessary regulatory and other
consents and approvals required in connection with the transactions contemplated
by this Agreement.

(b)

General:  The Corporation hereby covenants and agrees with the Agents that the
Corporation will:

(i)

fulfill all legal requirements to permit the issue, offering and sale of the
Offered Securities, the creation and issue of the Broker Warrants and the issue
of the Broker Shares as contemplated in this Agreement; and

(ii)

except to the extent the Corporation participates in a merger, reorganization or
business combination transaction which the directors of the Corporation
determine to be in the best interests of the Corporation and following which the
Corporation is no longer a body corporate subsisting under the Laws of the
United States or Canada or a state, province or territory thereof or carrying on
its business in the ordinary course, the Corporation shall, for a period of a
least 24 months after the Closing Date, use commercially reasonable efforts to
remain a corporation validly subsisting under the Laws of the United States or
Canada or a state, province or territory thereof, licensed, registered or
qualified as an extra-provincial or foreign corporation in all jurisdictions
where the character of its properties owned or leased or the nature of the
activities conducted by it make such licensing, registration or qualification
necessary and shall carry on its business in the ordinary course and in
compliance in all material respects with all applicable Laws, rules and
regulations of each such jurisdiction.

(c)

Compliance with Securities Regulations and Commission Requests:  During the
period commencing on the date of this Agreement until the Agents notify the
Corporation of the completion of the Distribution, the Corporation will promptly
inform the Agents, and confirm by notice in writing of the full particulars of:

(i)

when any supplement or amendment to any of the Offering Documents or any
Supplementary Material shall have been filed with a Qualifying Authority;

(ii)

any request by any Qualifying Authority to amend or supplement any of the
Offering Documents or for any additional information, including in respect of
the Offering;

(iii)

any notice or other correspondence, either written or oral, received by the
Corporation from any Qualifying Authority or the TSX or any other competent
authority, including, without limitation, any other Governmental Authority,
requesting any information, meeting or hearing relating to the Corporation or
its securities, the Offering Documents, the Offering or any other event or state
of

- 29 -

--------------------------------------------------------------------------------




affairs that the Corporation reasonably believes would have a Material Adverse
Effect; or

(iv)

the issue by any Qualifying Authority or the TSX or any other competent
authority, including, without limitation, any other Governmental Authority, of
any order having the effect of ceasing or suspending the Distribution or the
trading in any securities of the Corporation or suspending the use of any of the
Offering Documents, or of the institution or, to the knowledge of the
Corporation, threat of institution of any proceedings for any such purpose and
the Corporation will use its reasonable best efforts to prevent the issue of any
such stop order or of any order preventing or suspending such use or such order
ceasing or suspending the Distribution or the trading in securities of the
Corporation or suspending the use of any of the Offering Documents and, if any
such order is issued, to obtain the lifting thereof at the earliest possible
time.

(d)

Delivery of Commercial Copies:  The Corporation will deliver to each Agent,
without charge, as soon as practicable and in any event within 48 hours after
the applicable Passport System Receipt is issued on behalf of the Qualifying
Authorities, at the offices in the cities designated by the Agents, such number
of commercial copies of each of the Canadian Final Prospectus or any Prospectus
Amendment, as the case may be, in the English language, and the U.S. Final
Offering Memorandum or any amendment to the U.S. Final Offering Memorandum as
the Agents may reasonably request.  In addition, the Corporation shall, as soon
as possible following a request, deliver or cause to be delivered to the Agents
such additional commercial copies of the Canadian Final Prospectus or any
Prospectus Amendment, as the case may be, in the English language, and the U.S.
Final Offering Memorandum or any amendment to the U.S. Final Offering Memorandum
in such numbers and in such cities as the Agents may reasonably request from
time to time during the Distribution.  Such delivery shall constitute the
representation and warranty of the Corporation to the Agents that as of the date
of delivery and at all subsequent times up to the Closing Time on the Closing
Date:

(i)

each of the Offering Documents and any Supplementary Material or any amendment
or supplement thereto is true and correct in all material respects and contains
no misrepresentation and constitutes full, true and plain disclosure of all
material facts relating to the Corporation and the Subsidiary, taken as a whole,
and the Offered Securities, except information and statements relating solely
to, and provided by, the Agents through the Lead Agent specifically for use in
the such documents under the sections “Plan of Distribution” and “Relationship
Between Corporation and Agents” and for which the Agents did not rely on any
information or statements provided by the Corporation or anyone acting on its
behalf;

(ii)

none of the Offering Documents or any Supplementary Material or any amendment or
supplement thereto contains an untrue statement of a material fact or omits to
state a material fact necessary to be stated therein, or necessary to make the
statements or information contained therein not misleading in light of the
circumstances under which they were made; and

(iii)

in the case of the Canadian Final Prospectus and any Prospectus Amendment, such
document complies fully, in all material respects, with the requirements of the
Canadian Securities Laws of the Qualifying Provinces;

- 30 -

--------------------------------------------------------------------------------




as well as the consent of the Corporation to the lawful use by the Agents and
other investment dealers and brokers of the Canadian Final Prospectus, any
Prospectus Amendment, the U.S. Final Offering Memorandum or any amendment to the
U.S. Final Offering Memorandum, as the case may be, in connection with the
Distribution, subject to the provisions of this Agreement and the Securities
Laws.

The Corporation shall from time to time deliver or cause to be delivered to the
Agents, as soon as practicable, at the offices in the cities designated by the
Agents, the number of commercial copies of any Supplementary Material which the
Agents may from time to time reasonably request.

(e)

Material Changes:  During the period from the date hereof to the completion of
the Distribution, the Corporation shall notify the Agents in writing of:

(i)

the full particulars of any material change (actual, anticipated, contemplated
or threatened, financial or otherwise) in the business, affairs, operations,
assets, liabilities (contingent or otherwise), capital or control of the
Corporation;

(ii)

any material fact which has arisen or been discovered and would have been
required to have been stated in the Canadian Final Prospectus or any Prospectus
Amendment, as the case may be, had the fact arisen or been discovered on, or
prior to, the date of the Canadian Final Prospectus or any Prospectus Amendment,
as the case may be; and

(iii)

any change in any material fact (which for the purposes of this Agreement shall
be deemed to include the disclosure of any previously undisclosed material fact)
which fact or change is, or may be, of such a nature as to render any statement
in the Canadian Final Prospectus or any Prospectus Amendment, as the case may
be, misleading or untrue or which would result in a misrepresentation therein or
which would result in the Canadian Final Prospectus or any Prospectus Amendment,
as the case may be, not complying with the Canadian Securities Laws of the
Qualifying Provinces.

The Corporation shall in good faith discuss with the Lead Agent any fact or
change in circumstances (actual or anticipated) which is of such a nature that
there is reasonable doubt whether written notice need be given under this
subsection 8(e), it being understood and agreed that the Lead Agent in
consultation with the Corporation shall be entitled to determine whether a
material change or change in a material fact has occurred which makes untrue or
misleading any statement of a material fact contained in the Canadian Final
Prospectus or any Prospectus Amendment.

(f)

Change in Canadian Securities Laws:  If during the Distribution, there shall be
any change in the Canadian Securities Laws of the Qualifying Provinces which, in
the reasonable opinion of the Corporation, after consultation with the Lead
Agent, requires the filing of a Prospectus Amendment, the Corporation shall, to
the satisfaction of the Agents, acting reasonably, promptly prepare such
Prospectus Amendment and file such Prospectus Amendment with the appropriate
securities regulatory authorities in each of the Qualifying Provinces where such
filing is required.

(g)

Prospectus Amendment:  The Corporation shall comply with section 57 of the
Ontario Act and shall promptly, and in any event within any applicable time
limitation under the Canadian Securities Laws of the Qualifying Provinces,
comply, to the reasonable

- 31 -

--------------------------------------------------------------------------------




satisfaction of the Agents, with all applicable filing and other requirements
under the Canadian Securities Laws of the Qualifying Provinces as a result of
facts or changes referred to in subparagraph 8(e) hereof; provided that the
Corporation shall not file any Prospectus Amendment or other document without
first consulting the Agents and obtaining the approval of the Agents with
respect to the form and content thereof, which approval shall not be
unreasonably withheld.  The Corporation shall cooperate in all material respects
with the Agents to allow and assist the Agents to participate fully in the
preparation of any Prospectus Amendment and shall allow the Agents to conduct
any and all due diligence investigations which in the opinion of the Agents are
reasonably required in order to enable the Agents to responsibly execute any
certificate required to be executed by the Agents in any Prospectus Amendment
and to fulfill their obligations under the Canadian Securities Laws of the
Qualifying Provinces.  The Corporation shall deliver to the Agents concurrent
with filing any Prospectus Amendment under the Canadian Securities Laws of the
Qualifying Provinces:

A.

a copy of the Prospectus Amendment signed as required by the Canadian Securities
Laws of the Qualifying Provinces;

B.

a signed copy of all documents relating to the proposed Distribution and filed
with the Prospectus Amendment under the Canadian Securities Laws of the
Qualifying Provinces; and

C.

a letter dated the date of the Prospectus Amendment from the Auditor, addressed
to the Agents, in form and substance satisfactory to the Agents, acting
reasonably, confirming the continued accuracy of the letter delivered to the
Agents pursuant to clause 2(b)(vii) hereof with such changes therein as may be
necessary to bring the information in such letter forward to within two Business
Days prior the date of the Prospectus Amendment, which changes shall be
acceptable to the Agents, acting reasonably.

(h)

Change in Closing Date:  If a material change or a change in a material fact
occurs prior to the Closing Date that requires the filing of a Prospectus
Amendment then, subject to section 10 hereof,

(i)

the Closing Date shall be, unless the Corporation and the Agents otherwise agree
in writing, the sixth Business Day following the later of:

A.

the date on which all applicable filings or other requirements of the Canadian
Securities Laws of the Qualifying Provinces with respect to such material change
or change in a material fact have been complied with in all Qualifying Provinces
and any appropriate receipts obtained for such filings and notice of such
filings from the Corporation or counsel to the Corporation have been received by
the Agents; and

B.

the date upon which the commercial copies of any Prospectus Amendment have been
delivered to the Agents in accordance with subparagraph 8(d) hereof;

(ii)

the Corporation shall forthwith file all documents required under the rules,
policies and regulations of the TSX in order to issue and sell the Offered

- 32 -

--------------------------------------------------------------------------------




Securities in the Qualifying Provinces and for the Subject Shares to be listed
on the TSX; and

(iii)

the execution of any Prospectus Amendment and the continued offering of the
Offered Securities thereafter by the Agents shall not constitute a waiver of the
rights of the Agents under section 10 hereof.

(i)

Issues of Further Securities:   The Corporation agrees not to, directly or
indirectly, issue, sell, offer, grant an option or right in respect of, or
otherwise dispose of, or agree to or announce any intention to, issue, sell,
offer, grant an option or right in respect of, or otherwise dispose of, any
additional Common Shares or any securities convertible or exchangeable into
Common Shares, other than pursuant to (i) the Offering, (ii) the grant or
exercise of stock options and other similar issuances pursuant to any stock
option plan or similar share compensation arrangements in place prior to the
Closing Date, (iii) the issue of Common Shares upon the exercise of convertible
securities, warrants or options outstanding prior to the Closing Date, and (iv)
property acquisitions, from the date hereof and continuing for a period of 90
days from the Closing Date (the “Lock-Up Period”), without the prior written
consent of the Lead Agent, such consent not to be unreasonably withheld or
delayed.

(j)

Escrow:  In connection with the listing of the Common Shares on the TSX and
pursuant to National Policy 46-201, the Corporation shall take such necessary
actions to cause all Escrow Securities (as such term is defined in National
Policy 46-201) held or controlled, directly or indirectly, by its Principals (as
such term is defined in National Policy 46-201) immediately before the
Corporation’s IPO (as such term is defined in National Policy 46-201) to be
subject to the escrow requirements as set out in National Policy 46-201 and the
Escrow Agreement, including a release schedule pursuant to which 25% of the
Escrow Securities will be released from escrow on the Listing Date, with an
additional 25% being released in equal tranches at six months intervals over the
following 18 months.  For greater certainty, the Escrow Securities do not
include the Subject Shares.

(k)

Alternative Transaction:  If the transaction contemplated by this Agreement is
not completed (other than by reason of the termination of this Agreement by the
Lead Agent) and an Alternative Transaction (as hereinafter defined) is entered
into by the Corporation within that period of time commencing on the signing of
this Agreement and ending three months after a Passport System Receipt for the
Canadian Final Prospectus has been received, the Corporation shall pay to the
Agents a fee equal to the maximum amount of the Commission payable under this
Agreement assuming the Maximum Offering.  For the purposes hereof, an
“Alternative Transaction” means: (i) an issuance of Common Shares in excess of
10% of the total value or number of Common Shares currently outstanding, or (ii)
the entering into of an agreement to complete a business transaction involving
the Corporation, or any of its Subsidiaries (or Non-Material Subsidiaries), and
a third party that would involve an issuance of Common Shares, a sale of Common
Shares or an acquisition by such third party of Common Shares, in excess of 10%
of the total value or number of Common Shares currently outstanding, including,
without limitation, a merger, an amalgamation, an arrangement, a reorganization,
a sale or exchange of all or substantially all assets of the Corporation or any
similar transaction.

(l)

Press Releases:  

(i)

Subject to compliance with applicable Laws, any press release of the Corporation
relating to the Offering will be provided in advance to the Lead Agent, and the

- 33 -

--------------------------------------------------------------------------------




Corporation will agree to the form and content thereof with the Lead Agent prior
to the release thereof.  More particularly, in order to comply with applicable
U.S. Securities Laws, no press release will be issued by the Corporation in the
United States concerning the Offering and any press release issued by the
Company concerning the Offering shall include the following:

“Not for distribution to U.S. news wire services or dissemination in the United
States.”

“This news release does not constitute an offer to sell or a solicitation of an
offer to buy any of the securities in the United States.  The securities have
not been and will not be registered under the United States Securities Act of
1933, as amended (the “U.S. Securities Act”) or any state securities laws and
may not be offered or sold within the United States or to U.S. Persons unless
registered under the U.S. Securities Act and applicable state securities laws or
an exemption from such registration is available and hedging transactions
involving such securities may not be conducted unless in compliance with the
U.S. Securities Act.”

(ii)

The Corporation shall deliver to the Agents a copy of all press releases made
and material change reports and other documents filed with any regulatory
authority forthwith upon such press release being made or material change report
or other document being filed until 30 days after the completion of the
Distribution.

(m)

Use of Proceeds:  The Corporation will use the gross proceeds of the Offered
Securities as described in, and in accordance with, the Canadian Final
Prospectus.

9.

Representations, Warranties and Covenants of the Agents

(a)

Covenants:  Each of the Agents hereby covenants and agrees with the Corporation
that

(i)

it shall offer for sale on behalf of the Corporation the Offered Securities in
the Offering Jurisdictions in compliance with the Securities Laws of the
Offering Jurisdictions;

(ii)

during the Distribution, it shall comply with the provisions of Part XVI of the
Ontario Act and equivalent provisions of Canadian Securities Laws of the other
Qualifying Provinces, insofar as such provisions relate to the activities of the
Agent in respect of the Distribution;

(iii)

if an Agent forms a selling group for the purposes of selling the Offered
Securities, it will cause each member of the selling group to comply with the
covenants of the Agents as set forth in this subsection 9(a);

(iv)

it shall use its reasonable best efforts to offer and sell Offered Securities in
a manner that assists the Corporation in meeting the public distribution
requirements of the TSX for the listing of the Offered Securities on the TSX;

(v)

it shall provide such assistance as the Corporation may reasonably request to
assist the Corporation in obtaining all necessary regulatory consents from the

- 34 -

--------------------------------------------------------------------------------




Qualifying Authorities (to the extent such consents are necessary) and from the
TSX for the Offering; and

(vi)

at least 48 hours prior to the Closing Time on the Closing Date, it shall
provide to the Corporation complete registration instructions for the Offered
Securities.

(b)

Agents' Registered Status:  Each of the Agents hereby represents and warrants to
the Corporation that it is duly registered pursuant to the Canadian Securities
Laws of the Qualifying Provinces as an investment dealer as defined in National
Instrument 31-103.



10.

Termination

(a)

Right of Termination:  The Agents shall be entitled, at the sole option thereof,
to terminate and cancel, without any liability on the part of the Agents, all of
the obligations thereof under this Agreement by notice in writing to that effect
delivered to the Corporation prior to or at the Closing Time on the Closing
Date, if:

(i)

the Agents are not satisfied in the sole discretion thereof, acting reasonably,
with the results of the due diligence review and investigation of the
Corporation conducted by the Agents;

(ii)

there is in the sole opinion of the Agents a material change or change in a
material fact or new material fact or an undisclosed material fact or material
change which might be expected to have a material adverse effect on the
condition (financial or otherwise), capital, property, assets, operations,
business, affairs, profitability or prospects of the Corporation or on the
market price or value of the Common Shares or any other securities of the
Corporation or on the marketability of the Offered Securities;

(iii)

there should develop, occur or come into effect any occurrence of national or
international consequence, or any action, Law or regulation, inquiry or other
event, action or occurrence of any nature whatsoever which, in the sole opinion
of the Agents, seriously affects, or could seriously affect, the financial
markets, the condition (financial or otherwise), capital, property, assets,
operations, business, affairs, profitability or prospects of the Corporation or
the market price or value of the Common Shares or any other securities of the
Corporation or the marketability of the Offered Securities;

(iv)

the state of the financial markets is such that in the sole opinion of the
Agents, acting reasonably, it would be unprofitable to offer or continue to
offer for sale the Offered Securities;

(v)

any order or ruling is issued, or any inquiry, action, suit, proceeding or
investigation (whether formal or informal) is instituted or announced or
threatened in relation to the Corporation, or any of the directors, officers or
principal shareholders of the Corporation, (other than one based solely upon the
activities or alleged activities of the Agents), or any Law or regulation is
promulgated or changed, which prevents or restricts trading in or the
distribution of the Offered Securities, the Common Shares or any other
securities of the Corporation (other than one based solely upon the activities
or alleged activities of the Agents);

- 35 -

--------------------------------------------------------------------------------






(vi)

any order to cease or suspend trading in any securities of the Corporation is
made, threatened or announced by the TSX or any other securities regulatory
authority; or

(vii)

the Corporation is in breach of any material term, condition, covenant or
agreement contained in this Agreement or any material representation or warranty
given by the Corporation in this Agreement is or becomes untrue, false or
misleading.

(b)

Rights on Termination:  Any termination by the Agents pursuant to subsection
10(a) hereof shall be effected by notice in writing delivered by the Lead Agent
to the Corporation at the address thereof as set out in section 14 hereof.  The
right of the Agents to so terminate the obligations thereof under this Agreement
is in addition to such other remedies as the Agents may have in respect of any
default, act or failure to act of the Corporation in respect of any of the
matters contemplated by this Agreement.  In the event of a termination by the
Agents pursuant to subsection 10(a) hereof there shall be no further liability
on the part of the Agents to the Corporation or of the Corporation to the Agents
except any liability which may have arisen or may thereafter arise under either
section 10 or 11 hereof.

11.

Indemnity and Contribution

(a)

Indemnity:  The Corporation hereby covenants and agrees to protect, indemnify
and save harmless the Agents and each investment dealer which is a member of any
agency group formed by the Agents in connection with the Offering, each of the
associates and affiliates of each of them and the respective directors,
officers, employees, shareholders, partners, advisors and agents of each of the
Agents and each investment dealer which is a member of any agency group formed
by the Agents in connection with the Offering and of each of the associates and
affiliates of each of them (in this section 11 each an “Indemnified Person” and
collectively the “Indemnified Persons”) from and against all losses (other than
a loss of profits), claims, damages, payments, liabilities, costs, fines,
penalties and expenses (including the amount paid in settlement of any claim,
action, suit or proceeding and the fees and expenses of counsel on a solicitor
and his own client basis incurred obtaining advice in respect of, or in
defending or settling, any such claim, action, suit or proceeding), joint or
several, of whatsoever nature or kind to which an Indemnified Person may become
subject or otherwise involved in any capacity under statute or common law or
otherwise caused or incurred by reason of or in any way arising, directly or
indirectly, from, by virtue of, or related to, enforcing the provisions of this
Agreement, or:

(i)

the Agents having acted as the agents of the Corporation in respect of the
Offering (other than by reason of the negligence, willful misconduct or bad
faith of the Agents);

(ii)

any statement or information contained in the Information, the Offering
Documents or the Supplementary Material (except information and statements
relating solely to, and provided by, the Agents and for which the Agents did not
rely on any information provided by the Corporation or anyone acting on its
behalf) which at the time and in light of the circumstances under which it was
made containing or being alleged to contain a misrepresentation or being or
being alleged to be untrue, false or misleading;

- 36 -

--------------------------------------------------------------------------------






(iii)

the omission or alleged omission to state in the Information, the Offering
Documents or the Supplementary Material (except information and statements
relating solely to, and provided by, the Agents and for which the Agents did not
rely on any information provided by the Corporation or anyone acting on its
behalf) any material fact required to be stated therein or necessary to make any
statement therein not misleading in light of the circumstances under which it
was made;

(iv)

any order made or inquiry, investigation or proceeding commenced or threatened
by any officer or official of the TSX, any securities commission or authority or
any other competent authority, not based upon the activities or the alleged
activities of any of the Agents or any member of any agency group formed by the
Agents based upon any untrue, false or misleading statement or omission or
alleged untrue, false or misleading statement or omission or any
misrepresentation or alleged misrepresentation in the Offering Documents or the
Supplementary Material (except information and statements relating solely to,
and provided by, the Agents) which prevents or restricts trading in the Offered
Securities in any of the Qualifying Provinces in connection with the Offering;

(v)

the non-compliance or alleged non-compliance by the Corporation with any of the
Canadian Securities Laws of the Qualifying Provinces or any other applicable Law
in connection with the transactions contemplated herein;

(vi)

any negligence or willful misconduct by the Corporation relating to or connected
with the sale by the Corporation of the Offered Securities;

(vii)

any misrepresentation or alleged misrepresentation (except any made by the
Agents and for which the Agents did not rely on any information provided by the
Corporation or anyone acting on its behalf) relating to the Offering or the
Offered Securities, whether oral or written and whether made during and in
connection with the Offering or in respect of the trading of the Offered
Securities in the secondary market after the completion of the Offering, where
such misrepresentation or alleged misrepresentation may give or gives rise to
any other liability under any statute in any jurisdiction which is in force on
the date of this Agreement or which comes into force after that date;

(viii)

any failure or alleged failure to make timely disclosure of material change by
the Corporation, whether such failure or alleged failure occurs during the
Offering or after the completion of the Offering, where such failure relates to
the Offering or the Offered Securities and may give or gives rise to any
liability under any statute in any jurisdiction which is in force on the date of
this Agreement or which comes into force after that date; or

(ix)

the breach of, or default under, any term, condition, covenant or agreement of
the Corporation made or contained herein or in any other document of the
Corporation delivered pursuant hereto or made by the Corporation in connection
with the sale of the Offered Securities or any representation or warranty of the
Corporation made or contained herein or in any other document of the Corporation
delivered pursuant hereto or in connection with the sale of the Offered
Securities being or being alleged to be untrue, false or misleading,

- 37 -

--------------------------------------------------------------------------------




provided, however, that this indemnity shall not apply to the extent that a
court of competent jurisdiction in a final judgement that has become
non-appealable shall determine that:

A.

the Indemnified Person has been grossly negligent or has committed wilful
misconduct or any fraudulent act in the course carrying out its performance in
connection with the Offering; or

B.

the expenses, losses, claims, damages or liabilities, as to which
indemnification is claimed, were directly caused by the actions referred to in
paragraph A above.

If any matter or thing contemplated by this section 11 shall be asserted against
any Indemnified Person in respect of which indemnification is or might
reasonably be considered to be provided hereunder, such Indemnified Person shall
notify the Corporation as soon as possible of the nature of such claim and the
Corporation shall be entitled, but not required, to assume the defence of any
action, suit or proceeding brought to enforce such claim; provided, however,
that the defence shall be through legal counsel reasonably acceptable to the
Indemnified Person and that no settlement may be made by the Corporation or the
Indemnified Person without the prior written consent of the other of them and
the Corporation shall not be liable for any settlement of any such claim unless
it has consented in writing to such settlement.

(b)

Counsel:  In any claim referred to in section 11 hereof, the Indemnified Person
shall have the right to retain separate legal counsel to act on behalf of such
Indemnified Person provided that the fees and disbursements of such separate
legal counsel shall be paid by the Indemnified Person unless:

(i)

the Corporation fails to assume the defence of such claim on behalf of the
Indemnified Person within ten days of receiving notice of such claim;

(ii)

the Corporation and the Indemnified Person shall have mutually agreed to the
retention of such separate legal counsel; or

(iii)

the named parties to such claim (including any added, third or impleaded
parties) include both the Corporation and the Indemnified Person and the
Indemnified Person has been advised by legal counsel that representation of both
the Corporation and the Indemnified Person by the same legal counsel would be
inappropriate due to actual or potential differing interests between them;

in which event or events the fees and disbursements of such separate legal
counsel shall be paid by the Corporation, subject as hereinafter provided.
 Where more than one Indemnified Person is entitled to retain separate counsel
in the circumstances described in this subsection 11(b), all Indemnified Persons
shall be represented by one separate legal counsel and the fees and
disbursements of only one separate legal counsel for all Indemnified Persons
shall be paid by the Corporation, unless:

(i)

the Corporation and the Indemnified Persons have mutually agreed to the
retention of more than one legal counsel for the Indemnified Persons; or

(ii)

the Indemnified Persons have or any of them has been advised in writing by legal
counsel that representation of all of the Indemnified Persons by the same legal

- 38 -

--------------------------------------------------------------------------------




counsel would be inappropriate due to actual or potential differing interests
between them.

(c)

Waiver of Right:  The Corporation hereby waives its right to recover
contribution from the Agents and the other Indemnified Persons with respect to
any liability of the Corporation by reason of or arising out of the indemnity
provided by the Corporation in this section 11; provided, however, that such
waiver shall not apply in respect of an Agent for any liability directly caused
or incurred by reason or arising out of any information or statements relating
solely to, and provided by, such Agent or any failure by such Agent in
connection with the Offering to provide to Purchasers any document which the
Corporation is required to provide to the Purchasers and which the Corporation
has provided or made available to the Agents to forward to the Purchasers.

(d)

Contribution:

(i)

In order to provide for just and equitable contribution in circumstances in
which the indemnity contained in this section 11 is, for any reason of policy or
otherwise, held to be unavailable to or unenforceable by, in whole or in part,
an Indemnified Person other than in accordance with the provisions of this
section 11, the Corporation shall contribute to the aggregate losses (other than
a loss of profit), claims, damages, payments, liabilities, costs, fines,
penalties and expenses (including the amount paid in settlement of any claim,
action, suit or proceeding and the fees and expenses of counsel on a solicitor
and his own client basis incurred obtaining advice in respect of, or in
defending or settling, any such claim, action, suit or proceeding) of the nature
contemplated by such indemnity incurred or paid by the Indemnified Person in
such proportion as is appropriate to reflect not only the relative benefits
received by the Corporation on the one hand and the Indemnified Person on the
other hand in connection with the Offering but also the relative fault of the
Corporation on the one hand and the Indemnified Person on the other hand in
connection with the matters, things and actions which resulted in such losses,
claims, damages, payments, liabilities, costs, fines, penalties or expenses as
well as any other relevant equitable considerations or, if such allocation is
not permitted by applicable Law, in such proportion so that the Indemnified
Person shall be responsible for the proportion represented by the percentage
that the Agents' fee per Offered Security bears to the Purchase Price and the
Corporation shall be responsible for the balance, whether or not they are a
party to the same or separate claims; provided, however, that no Person who has
engaged in any dishonesty, fraud, fraudulent misrepresentation, negligence or
wilful default shall be entitled to contribution from any Person who has not
engaged in any dishonesty, fraud, fraudulent misrepresentation, negligence or
wilful default and further provided that in no event shall any Agent be
responsible for any amount in excess of the cash fee actually received from the
Corporation under this Agreement and retained by such Agent.  For purposes of
this subsection 11(d), relative fault shall be determined by reference to, among
other things, whether any untrue or alleged untrue statement of a material fact
or any omission or alleged omission to state a material fact relates to
information supplied by the Corporation on the one hand or the Agents on the
other hand and the relevant intent, knowledge, access to information and
opportunity to correct or prevent any such untrue statement or omission of the
Corporation and the Indemnified Person.

- 39 -

--------------------------------------------------------------------------------






(ii)

In the event that the Corporation is held to be entitled to contribution from
the Agents under the provisions of any statute or Law, the Corporation shall be
limited to such contribution in an amount not exceeding the lesser of:

A.

the portion of the amount of the loss or liability giving rise to such
contribution for which the particular Agent is responsible as determined in
accordance with subsection 11(d) above; and

B.

the amount of the cash fee actually received from the Corporation under this
Agreement and retained by such Agent.

(iii)

For purposes of this subsection 11(d), each party hereto shall give prompt
notice to the other parties hereto of any claim, action, suit or proceeding
threatened or commenced in respect of which a claim for contribution may be made
under this subsection 11(d).

(e)

Held in Trust:  To the extent that the indemnity contained in subsection 11(a)
hereof is given in favour of a Person who is not a party to this Agreement, the
Corporation hereby constitutes the Lead Agent as trustees for such Person for
such indemnity and the covenants given by Corporation to such Person in this
Agreement.  The Lead Agent hereby accept such trust and hold such indemnity and
covenants for the benefit of such Persons.  The benefit of such indemnity and
covenants shall be held by the Lead Agent in trust for the Persons in favour of
whom such indemnities and covenants are given and may be enforced directly by
such Persons.

12.

Expenses

Whether or not the purchase and sale of the Offered Securities shall be
completed as contemplated by this Agreement, all expenses of or incidental to
the issue, sale and delivery of the Offered Securities and of or incidental to
all matters in connection with the transaction herein set out shall be borne by
the Corporation including, without limitation, the reasonable fees and
disbursements (including applicable taxes) of legal counsel for the Agents and
the reasonable out-of-pocket expenses (including applicable taxes) of the
Agents.  Prior to payments of the expenses of the Agents, the Agents shall, at
the request of the Corporation, provide the Corporation with any invoice or
other documentation in support of such expenses.

13.

Conditions

All terms and conditions set out in this Agreement shall be construed as
conditions and any material breach or failure by either the Corporation or the
Agents (each, a “Defaulting Party”) to comply with any such conditions in favour
of the party that is not in breach or failure to comply shall entitle such party
to terminate its obligations hereunder by written notice to that effect given to
the Defaulting Party prior to the Closing Time. The parties hereto shall use
their best efforts to cause all conditions in this Agreement that are required
to be satisfied by the Closing Time to be satisfied. It is understood that the
Corporation or the Agents may waive in whole or in part, or extend the time for
compliance with, any of such terms and conditions without prejudice to their
respective rights in respect of any subsequent breach or non-compliance,
provided that in order to be binding, any such waiver or extension must be in
writing. If the Agents shall elect to terminate the obligations thereof to
complete the Closing as aforesaid, whether the reason for such termination is
within or beyond the control of the Corporation, the liability of the
Corporation hereunder shall be limited to the indemnity referred to in section
11 hereof, the right to

- 40 -

--------------------------------------------------------------------------------




contribution referred to in section 11 hereof and the payment of expenses
referred to in section 12 hereof.

14.

Notices

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be personally delivered or sent by telecopier no
later than 5:00 p.m., Toronto time, on a Business Day to the following
addresses:

(a)

in the case of the Corporation:

360 Bay Street

Suite 301

Toronto, Ontario M5H 2V6

Attention:

Paul Zyla, President and Chief Executive Officer

Telecopier:

(416) 981-3055

with a copy to (which shall not constitute notice):

Peterson Law Professional Corporation
390 Bay Street
Suite 806
Toronto, Ontario M5H 2Y2

Attention:

Dennis Peterson

Telecopier:

(647) 259-1785






(b)

in the case of the Agents:

Haywood Securities Inc.
181 Bay Street
Brookfield Place
Suite 2910, Box 808
Toronto, Ontario  M5J 2T3

Attention:

Greg McKenzie

Telecopier:

(416) 507-2350


-and to-

GMP Securities L.P.
145 King Street West
Suite 300
Toronto, Ontario M5H 1J8

Attention:

Kevin Reid

Telecopier:

416-943-6160




- 41 -

--------------------------------------------------------------------------------




Raymond James Ltd.
40 King Street West
Scotia Plaza
Suite 5300, P.O. Box 415
Toronto, Ontario M5H 3Y2

Attention:

John Willett

Telecopier:

416-777-7020




with a copy to (which shall not constitute notice):

Fraser Milner Casgrain LLP

77 King Street West
Toronto-Dominion Centre
Suite 400

Toronto, Ontario M5K 0A1




Attention:

Sander Grieve

Telecopier:

(416) 863-4592




Either the Corporation or any of the Agents may change its address for notice by
notice given in the manner aforesaid.  Any such notice or other communication
shall be in writing, and unless delivered to a responsible officer of the
addressee, shall be given by telecopier, and shall be deemed to have been given
on the day on which it was delivered or sent by telecopier.

15.

Miscellaneous

(a)

Governing Law:  This Agreement shall be governed by and be interpreted in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein.

(b)

Time of Essence:  Time shall be of the essence of this Agreement.

(c)

Survival:  All representations, warranties, covenants and agreements of the
Corporation and the Agents herein contained or contained in any documents
contemplated by, or delivered pursuant to, this Agreement or in connection with
the purchase and sale of the Offered Securities shall survive the purchase and
sale of the Offered Securities and the termination of this Agreement and shall
continue in full force and effect for the benefit of the party to whom such
representations, warranties, covenants and agreements are given, regardless of
any subsequent disposition of Subject Shares or Warrants or any investigation by
or on behalf of the Agents with respect thereto.

(d)

Counterparts:  This Agreement may be executed by any one or more of the parties
to this Agreement by facsimile or in any number of counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.

(e)

Entire Agreement:  This Agreement constitutes the entire agreement between the
Corporation and the Agents in connection with the issue and sale of the Offered
Securities by the Corporation and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written,
including, but not limited to, any

- 42 -

--------------------------------------------------------------------------------




engagement agreement or term sheet between the Corporation and the Agents
relating to the issue and sale of the Offered Securities.

(f)

Severability:  If any provision of this Agreement is determined to be void or
unenforceable in whole or in part, it shall be deemed not to affect or impair
the validity of any other provision of this Agreement and such void or
unenforceable provision shall be severed from this Agreement.

(g)

Language: The parties hereto acknowledge and confirm that they have requested
that this Agreement as well as all notices and other documents contemplated
hereby be drawn up in the English language.  Les parties aux présentes
reconnaissent et confirment qu'elles ont convenu que la présente convention
ainsi que tous les avis et documents qui s'y rattachent soient rédigés dans la
langue anglaise.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

- 43 -

--------------------------------------------------------------------------------




 




Would you kindly confirm the agreement of the Corporation to the foregoing by
executing four (4) original copies of this Agreement and thereafter returning
such executed copies to Haywood Securities Inc.

Yours truly,

HAYWOOD SECURITIES INC.

By:










/s/ “Greg McKenzie”

 

 

 

 




GMP SECURITIES L.P.

By:










/s/ “Kevin Reid”

 

 

 

 




RAYMOND JAMES LTD.

By:










/s/ “John Willett”

 

 

 

 




The undersigned hereby accepts and agrees to the foregoing as of the 8th day of
November, 2010.

XTRA-GOLD GOLD RESOURCES CORP.

By:










/s/ “Paul Zyla”

 

 

 

 




--------------------------------------------------------------------------------




Schedule A

COMPLIANCE WITH UNITED STATES SECURITIES LAWS

As used in this Schedule A, capitalized terms used herein and not defined herein
shall have the meaning ascribed thereto in the agency agreement to which this
schedule is annexed and the following terms shall have the meaning indicated
below:

“Directed Selling Efforts” means “directed selling efforts” as that term is
defined in Rule 902(c) of Regulation S.  Without limiting the foregoing, but for
greater clarity in this Agreement, it means, subject to the exclusions from the
definition of “directed selling efforts” contained in Regulation S, any activity
undertaken for the purpose of, or that could reasonably be expected to have the
effect of, conditioning the market in the United States for the Offered
Securities, and includes the placement of any advertisement in a publication
with a general circulation in the United States that refers to the offering of
the Offered Securities;

“General Solicitation” and “General Advertising” means “general solicitation”
and “general advertising”, respectively, as used in Rule 502(c) under the U.S.
Securities Act, including, but not limited to, any advertisements, articles,
notices, press releases or other communications published in any newspaper,
magazine or similar media, available on the Internet or broadcast over radio or
television, or any seminar or meeting whose attendees had been invited by
general solicitation or general advertising or in any other manner involving a
public offering within the meaning of Section 4(2) of the U.S. Securities Act;

“Distribution Compliance Period” means a six month period that begins on the
Closing Date, except that all offers and sales by the Agents, any member of the
Selling Dealer Group, a dealer, or other person that participates in the
distribution of the Offered Shares pursuant to a contractual arrangement, of an
unsold allotment or subscription of Offered Shares shall be deemed to be made
during the Distribution Compliance Period;

“Domestic Issuer” means a “domestic issuer” as that term is defined in
Regulation S;

“Dot S Procedures” means the procedures for trading in the Offered Shares set
forth in the Prospectus under the heading “United States Securities Law Matters”
and in the notice to participating organizations from the Toronto Stock Exchange
with respect to the trading of the Offered Shares;

“Offshore Shares” means those Offered Shares sold outside the United States;

“Selling Dealer Group” means the dealers and brokers other than the Agents, if
any, who participate in the offer and sale of the Offered Shares pursuant to the
Agency Agreement;

“U.S. Accredited Investor” means an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D as modified by the Dodd Frank Wall Street
Reform and Consumer Protection Act;

“U.S. Placement Agent” means l, or l, as the case may be;

All other capitalized term used but not otherwise defined in this Schedule A
shall have the meanings assigned to them in the Agency Agreement to which this
Schedule A is attached.

--------------------------------------------------------------------------------




Representations, Warranties and Covenants of the Agents

Each Agent, severally and not jointly, nor jointly and severally, acknowledges
that the Offered Securities, the Unit Shares, the Warrants, the Warrant Shares,
the Broker Warrants and Broker Shares have not been and will not be registered
under the U.S. Securities Act and may be offered and sold within the United
States or to or for the account or benefit of a U.S. Person only in transactions
exempt from or excluded from the U.S. Securities Act. Each Agent, severally and
not jointly, represents, warrants and covenants to and with the Corporation, and
will cause its U.S. Affiliates to comply with such representations, warranties
and covenants, that:

1.

It has offered and sold and will offer and sell the Offered Securities only
outside the United States in accordance with Rule 903 of Regulation S or as
provided in paragraphs 2 through 12 below. Accordingly, neither it, nor any
persons acting on its behalf, has made or will make (except as permitted in
paragraphs 2 through 17 below): (i) any offer to sell or any solicitation of an
offer to buy, any Offered Securities to any person in the United States or to or
for the account or benefit of a U.S. Person, (ii) any sale of Offered Securities
to any purchaser unless, at the time the buy order was or will have been
originated, the purchaser was outside the United States (except for purchasers
who are excluded from the definition of “U.S. Person” pursuant to Rule
902(k)(2)(i) of Regulation S), or it or its affiliates (including its U.S.
Placement Agent) or persons acting on its or their behalf reasonably believe
that such purchaser was outside the United States, or (iii) any Directed Selling
Efforts in the United States with respect to the Offered Securities.

2.

All offers and sales of Offered Securities to U.S. Purchasers have been or will
be made by it or its affiliates (including its U.S. Placement Agent) in
accordance with applicable U.S. federal and state broker-dealer requirements.

3.

Neither it, nor any of its respective affiliates nor any person acting on behalf
of any of the foregoing has engaged or will engage in any hedging transactions
with respect to the Offered Shares, except in compliance with the U.S.
Securities Act;

4.

Neither it, nor any of its respective affiliates nor any person acting on behalf
of any of the foregoing will offer or sell any Offshore Shares (whether acting
as a dealer or otherwise) prior to the expiration of the Distribution Compliance
Period, except in compliance with the provisions of Rule 903 or Rule 904 of
Regulation S (if available), or pursuant to an effective registration statement
under the U.S. Securities Act or an available exemption from the registration
requirements of the U.S. Securities Act, and in compliance with the Dot S
procedures;

5.

Its U.S. Placement Agent is, on the date hereof and was or will be on the date
of each offer and sale of Offered Securities, duly registered as a broker-dealer
under section 15(b) of the U.S. Exchange Act and a member of, and in good
standing with, the Financial Industry Regulatory Authority, Inc.

6.

Any offer, sale or solicitation of an offer to buy the Offered Securities that
has been made or will be made to U.S. Purchasers by it or its affiliates
(including its U.S. Placement Agent) was or will be made only to U.S. Accredited
Investors.

7.

Immediately prior to any offer or sale of the Offered Securities to a U.S.
Purchaser, it or its  U.S. Placement Agent had a pre-existing relationship with
such U.S. Purchaser and had or will have reasonable grounds to believe and did
or will believe that each such U.S. Purchaser was an Accredited Investor.

- 2 -

--------------------------------------------------------------------------------




8.

None of it or its U.S. Placement Agent or any of their affiliates or any person
acting on their behalf has used or will use any form of General Solicitation or
General Advertising or has offered or will offer to sell the Offered Securities
in any manner involving a public offering in the United States within the
meaning of Section 4(2) of the U. S. Securities Act.

9.

Its has not entered and will not enter into any contractual arrangement with
respect to the distribution of the Offered Securities except with its U.S.
Placement Agent, Selling Dealer Group or with the prior written consent of the
Corporation. It shall cause its U.S. Placement Agent and the Selling Dealer
Group participating in the distribution of the Offered Securities to agree, for
the benefit of the Corporation, to the same provisions contained in this
Schedule A as apply to the Agents as if such provisions applied to such persons.

10.

It agrees that any information provided by the Agents to publishers of publicly
available databases about the Offshore Shares will include a statement that the
Offshore Shares have not been registered under the U.S. Securities Act and are
subject to restrictions under Regulation S;

11.

It agrees it will send to each underwriter, dealer or other person receiving a
selling concession, fee or other remuneration to which it sells Offshore Shares
during the Distribution Compliance Period pursuant to Regulation S a
confirmation or other notice stating: “sales in the U.S. or to U.S. Persons
prohibited” or words substantially to that effect;

12.

All purchasers of Offered Securities that are U.S. Purchasers shall be informed
that the Offered Securities have not been and will not be registered under the
U.S. Securities Act and that the Offered Securities are being offered and sold
to such U.S. Purchasers in reliance upon an exemption from the registration
requirements of the U.S. Securities Act provided by Rule 506 of Regulation D.

13.

Prior to completion of any sale of Offered Securities to U.S. Purchasers by it
or its affiliates, each U.S. Purchaser will be required to complete and execute
a U.S. Subscription Agreement.

14.

At the Closing, it, together with its U.S. Placement Agent, will provide a
certificate substantially in the form of Exhibit 1 to this Schedule, relating to
the manner of the offer and sale of the Offered Securities in the United States
or to or for the account or benefit of U.S. Persons, or a written confirmation
that they did not sell any Offered Securities in the United States or to or for
the account or benefit of U.S. Persons.

15.

Neither it, its U.S. Placement Agent, their respective affiliates or any person
acting on its or their behalf has taken or will take, directly or indirectly,
any action in violation of Regulation M under the U.S. Exchange Act in
connection with the offer and sale of the Offered Securities.

16.

The Agents agree that all certificates representing the Offered Securities sold
in the United States as part of the Offering, and all certificates issued in
exchange for or in substitution of the foregoing Offered Securities, will bear a
legend provided for in the subscription agreement to be completed and executed
by each U.S. Purchaser.

17.

Neither the Broker Warrants nor the Broker Shares have been registered or will
be registered under the U.S. Securities Act or any state securities laws and the
Broker Warrants will be issued in accordance with Rule 903 of Regulation S.
 Consequently, it represents and warrants that (i) it is not a U.S. Person or
acquiring any of the Broker Warrants for the benefit of any U.S. Person or
person in the United States or (ii) it was not offered any of the Broker
Warrants while in the United States and (iii) it did not sign this Agreement
while in the United States.  It acknowledges

- 3 -

--------------------------------------------------------------------------------




that the Broker Warrants may not be exercised in the United States or by, or for
the benefit or account of any U.S. person or person in the United States unless
the issuance of the Broker Shares is exempt from the registration requirements
of the U.S. Securities Act and applicable state securities laws.

Representations, Warranties and Covenants of the Corporation

The Corporation represents, warrants, covenants and agrees to and with the
Agents and the U.S. Placement Agents that:

1.

Neither the Corporation, nor any of its affiliates, nor any person acting on its
or their behalf (except the Agents, any member of the Selling Dealer Group or
their affiliates (including the U.S. Placement Agents) and any person acting on
any of their behalf, as to which no representation, warranty, covenant or
agreement is made) has made or will make any Directed Selling Efforts in the
United States, has taken or will take, directly or indirectly, any action in
violation of Regulation M under the U.S. Exchange Act in connection with the
offer and sale of the Offered Securities, or has taken or will take any action
that would cause the exemption afforded by Rule 506 of Regulation D, Section
4(2) of the U.S. Securities Act or Rule 903 of Regulation S to be unavailable
for offers and sales of Offered Securities pursuant to the Agency Agreement.

2.

None of the Corporation, its affiliates or any person acting on its or their
behalf (except the Agents, their affiliates (including the U.S. Placement
Agents) and any person acting on any of their behalf, as to which no
representation, warranty, covenant or agreement is made) has engaged or will
engage in any form of General Solicitation or General Advertising.

3.

The Corporation has not offered or sold, for a period of six months prior to
commencement of the offering of the Offered Securities, and will not offer or
sell, any securities in a manner that would be integrated with the offer and
sale of the Offered Securities and would cause the exemption from registration
set forth in Rule 506 of Regulation D to become unavailable with respect to the
offer and sale of the Offered Securities to the U.S. Purchasers. Without
limiting the foregoing, from the date that is six months prior to the
commencement of the offering of the Offered Securities through the last Closing,
all offers and sales of securities of the Corporation made by or for the
Corporation (including any offer or sale made by a broker or finder, other than
the offer and sale of the Offered Securities pursuant to this Agreement) have
been and will be made only:

(i)

outside the United States in compliance with the exclusion from registration
under the U.S. Securities Act afforded by Rule 903 of Regulation S; and in
connection therewith, neither the Corporation nor any of its affiliates, nor any
broker, finder or other person acting on any of their behalf (except the Agents,
the Agents' affiliates (including the U.S. Placement Agents) and any person
acting on any of their behalf, as to which no representation, warranty, covenant
or agreement is made), has made or will make: (A) any offer to sell, or any
solicitation of an offer to buy, any securities to a person in the United
States; or (B) any sale of securities unless, at the time the buy order was or
will have been originated, the purchaser is (i) outside the United States or
(ii) the Corporation, its affiliates, and any broker, finder or other person
acting on any of their behalf reasonably believes that the purchaser is outside
the United States; or (C) any Directed Selling Efforts with respect to the
Offshore Shares either during the distribution of the Offshore Shares or during
the Distribution Compliance Period; or

- 4 -

--------------------------------------------------------------------------------




(ii)

to U.S. Accredited Investors in compliance with the exemption from registration
under the U.S. Securities Act afforded by Section 4(2) of the U.S. Securities
Act or Rule 506 of Regulation D thereunder; and in connection therewith, none of
the Corporation, its affiliates or any person acting on its or their behalf
(except the Agents, the Agents' affiliates (including the U.S. Placement Agents)
and any person acting on any of their behalf, as to which no representation,
warranty, covenant or agreement is made) has engaged or will engage in any form
of General Solicitation or General Advertising with respect to the securities.

4.

It agrees that, if at any time it shall hold any of the Offered Shares to which
the Dot S Procedures apply under a book entry account on behalf of any
beneficial purchasers, it shall not recognize or record in its records any
transfer of such Offered Shares by the owner thereof unless it reasonably
believes such transfer is being made (i) in compliance with Rule 903 or Rule 904
of Regulation S and in compliance with the Dot S Procedures, (ii) pursuant to
and in compliance with the effective registration statement under the U.S.
Securities Act; or (iii) pursuant to an exemption from registration under the
U.S. Securities Act.

5.

The Corporation represents that all documents used in connection with offers and
sales of the Offshore Shares prior to the expiration of the Distribution
Compliance Period include, or will include, statements to the effect that the
Offered Shares have not been registered under the U.S. Securities Act and may
not be offered or sold in the United States or to or for the account or benefit
of, U.S. Persons unless registered under the U.S. Securities Act or an exemption
from the registration requirements of the U.S. Securities Act is available and
that hedging transactions involving the Offshore Shares may not be conducted
unless in compliance with the U.S. Securities Act.  Such statements have
appeared, or will appear, (i) on the cover or inside cover page of any material
or memorandum; (ii) in the plan of distribution section of any prospectus or
offering memorandum; and (iii) in any advertisement made or issued by the
Corporation, any of its affiliates or any person acting on its or their behalf
(other than the Agents, any member of the Selling Dealer Group, their respective
affiliates, or any person acting on any of their behalf, in respect of which no
representation is made).

6.

The Corporation is not an open-end investment company, closed-end investment
company, unit investment trust or face-amount certificate company that is or is
required to be registered under the United States Investment Company Act of
1940, as amended.

7.

The Corporation is a Domestic Issuer and is a U.S. Reporting Issuer.

8.

None of the Corporation or any of its affiliates or any person acting on its or
their behalf has offered or sold or will offer or sell any of the Offered
Securities sold pursuant to the Offering to U.S. Purchasers except through the
U.S. Placement Agents in accordance with this Schedule.

9.

Neither the Corporation nor any of its predecessors or affiliates has been
subject to any order, judgment, or decree of any court of competent jurisdiction
temporarily, preliminarily or permanently enjoining such person for failure to
comply with Rule 503 of Regulation D.

10.

The Corporation will, within fifteen (15) days after the first sale of Offered
Securities in the United States, prepare and file with the SEC a notice on Form
D with respect to the Offered Securities and will file all amendments required
to be filed as a result of subsequent sales of Offered Securities in the United
States. The Corporation shall also prepare and file within prescribed time
periods any notices required to be filed with state securities authorities under

- 5 -

--------------------------------------------------------------------------------




applicable blue sky laws in connection with any Offered Securities sold pursuant
to Rule 506 of Regulation D.

11.

The Corporation shall not cause its Common Shares to be listed for trading or
quoted on any stock exchange or quotation system outside the United States prior
to the end of the Distribution Compliance Period, other than the listing of the
Common Shares on the terms described in and subject to the Dot S Procedures.

12.

The Corporation shall not recognize, and shall instruct its registrar and
transfer agent for the Common Shares not to register, any transfer of the
Offered Shares unless such transfer is made (i) in compliance with Rule 903 or
Rule 904 of Regulation S, (ii) pursuant to and in compliance with an effective
registration statement under the U.S. Securities Act, or (iii) pursuant to an
exemption from registration under the U.S. Securities Act.

13.

The Corporation shall comply with the requirements of the Dot S Procedures in
all respects, shall not modify or permit modifications of the Dot S Procedures
without the consent of the Agents or as required by applicable laws and shall
use commercially reasonable efforts to assure compliance by all third parties
therewith.

14.

Until the first anniversary of the Closing Date, the Corporation covenants to
file all required U.S. Exchange Act reports with the SEC in a timely manner.

15.

The Corporation shall not, for a period of eight months after the Closing Date,
issue or sell any Common Shares, or securities convertible into or exercisable
or exchangeable for Common Shares in reliance on the exclusion from registration
under the U.S. Securities Act provided by Regulation S without the consent of
the Agents, provided that this paragraph 15 shall not prohibit the Corporation
from issuing or selling shares in reliance upon other exemptions from the U.S.
Securities Act or issuing or selling shares registered pursuant to the U.S.
Securities Act.

16.

The Corporation will deliver signed representation letters from each officer and
director that they will not sell into the “.S” market.

17.

Without the consent of the Agents, the Corporation covenants that it will not
permit a transaction of securities into the global Canadian certificate related
to this Offering.

- 6 -

--------------------------------------------------------------------------------




Exhibit 1 to Schedule A



TO:

XTRA-GOLD RESOURCES CORP.

CERTIFICATE

In connection with the private placement of the Offered Securities of Xtra-Gold
Resources Corp. (the “Corporation”) to persons in the United States pursuant to
the agency agreement dated l, 2010 (the “Agency Agreement”), between the
Corporation and Haywood Securities Inc and GMP Securities L.P., each of the
undersigned does hereby certify as follows:

(1)

the Offered Securities have been offered and sold in the United States only by
its U.S. Placement Agent, which was on the dates of such offers and sales, and
is on the date hereof, duly registered as a broker-dealer pursuant to Section
15(b) of the U.S. Exchange Act and under the securities laws of each state in
which such offers and sales were made (unless exempted from the respective
state's broker-dealer registration requirements) and was and is a member in good
standing with the Financial Industry Regulatory Authority, Inc.;

(2)

all offers and sales of the Offered Securities in the United States or to or for
the account or benefit of a U.S. Person in the United States by it were made to
U.S. Accredited Investors (each, a “U.S. Purchaser”) by its U.S. Placement
Agent;

(3)

all offers and sales of the Offered Securities in the United States by it have
been effected through its U.S. Placement Agent in accordance with all applicable
U.S. federal and state broker-dealer requirements;

(4)

immediately prior to our transmitting a subscription agreement to each U.S.
Purchaser, we had reasonable grounds to believe and did believe that such U.S.
Purchaser was a U.S. Accredited Investor and, on the date hereof, we have
reasonable grounds to believe and continue to believe that each U.S. Purchaser
is a U.S. Accredited Investor;

(5)

no form of general solicitation or general advertising (as those terms are used
in Regulation D) was used by us, our affiliates or any person acting on our
behalf, including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees had been invited by
general solicitation or general advertising, in connection with the offer or
sale of the Offered Securities;

(6)

prior to any sale of Offered Securities to U.S. Purchasers, we have caused each
U.S. Purchaser to complete, sign and deliver a subscription agreement in the
form or forms consented to by the Corporation and the Agents;

(7)

each offeree in the United States or that is a U.S. Person was provided with a
copy of the U.S. Final Offering Memorandum, and each person in the United States
purchasing Offered Securities was provided with a copy of the U.S. Final
Offering Memorandum, including the Canadian Final Prospectus;

(8)

all offering materials and documents other than press releases used in
connection of the offer and sale of the Offshore Shares by us prior to the
expiration of the Distribution Compliance Period have included and will include
statements to the effect that the Offshore Shares have not been registered

--------------------------------------------------------------------------------




under the U.S. Securities Act and may not be offered and sold in the U.S. or to
or for the account or benefit of U.S. Persons unless so registered or an
exemption is available and that hedging transactions involving the Offshore
Shares may not be conducted unless in compliance with the U.S. Securities Act.
 Such statements also have appeared and will appear in any advertisement
relating to the Offshore Shares made or issued by us or any of our affiliates or
members of the Selling Dealer Group or any person acting on behalf of any of the
foregoing; and

(9)

we conducted the offering of the Offered Securities in accordance with the
Agency Agreement, including Schedule “A” thereto.

- 2 -

--------------------------------------------------------------------------------




Words and terms with the initial letter or letters thereof capitalized in this
certificate and defined in the Agency Agreement shall have the meanings given to
such capitalized words and terms in the Agency Agreement unless otherwise
defined herein.




Dated this _______ day of _____, 2010.

[l]

 

[l]

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------




Schedule B




Officers' Certificate



TO:

HAYWOOD SECURITIES INC.

AND TO:

GMP SECURITIES L.P.

AND TO:

RAYMOND JAMES LTD.

AND TO:

FRASER MILNER CASGRAIN LLP

AND TO:

THE PURCHASERS OF COMMON SHARES OF XTRA-GOLD RESOURCES CORP.

CERTIFICATE

The undersigned, < >, < > of Xtra-Gold Resources Corp. (the “Corporation”), and
< >, < > of the Corporation, hereby certify, for and on behalf of the
Corporation in their capacity as officers of the Corporation and not in their
personal capacity, after having made due inquiry, that the following facts,
matters and information are true and accurate and not misleading in any material
respect:

1.

The facts, matters and information certified to herein are based on one or more
of knowledge and information available or provided to us and our honest belief
and all statements made in this certificate represent our reasonably held honest
belief as to the facts, matters, information and belief possessed by us.  We
have used our best efforts to become informed of and about the facts, matters
and information certified to herein and have sought the advice of counsel for
the Corporation on those matters certified to herein which involve matters of
law and have relied upon such advice to the extent that those matters involve
matters of law.

2.

The Corporation has complied with all covenants and agreements contained in, and
has satisfied all of the terms and conditions of, the Agency Agreement to be
complied with and satisfied by the Corporation at or prior to l.

3.

The representations and warranties of the Corporation contained in the Agency
Agreement are true and correct as of l with the same force and effect as if made
at and as of the l after giving effect to the transactions contemplated thereby.

4.

The representations and warranties of the Corporation contained in the Agency
Agreement arising by reason of the delivery of the Canadian Preliminary
Prospectus, the Canadian Final Prospectus and any Prospectus Amendment are true
and correct in all material respects as of l as if the Canadian Preliminary
Prospectus, the Canadian Final Prospectus and such Prospectus Amendment had been
delivered to the Agents and dated as of l.

5.

Since l, except as disclosed in the Information, there has been no material
adverse change (whether actual, anticipated, proposed, prospective or
threatened) in the financial condition, assets, liabilities (contingent or
otherwise), business, affairs, operations or prospects of the Corporation or the
Subsidiary or in the capital of the Corporation.

6.

No transaction of a nature material to the Corporation or the Subsidiary has
been entered into by the Corporation or the Subsidiary, except as disclosed in
the Information.

7.

There are no contingent liabilities affecting the Corporation or the Subsidiary
which are material to the Corporation or the Subsidiary.

--------------------------------------------------------------------------------




8.

No order, ruling or determination having the effect of ceasing or suspending the
sale or ceasing, suspending or restricting trading in the Offered Securities,
the Common Shares or any other securities of the Corporation has been issued or
made by any stock exchange, securities commission or other regulatory authority
and is continuing in effect and no proceedings, investigations or enquiries for
such purpose have been instituted or are pending, or are contemplated or
threatened under any of the Canadian Securities Laws of the Offering
Jurisdictions or by any stock exchange  (including the TSX), securities
commission or other regulatory authority.

9.

There are no actions, suits, proceedings or enquiries pending or, to the best of
their knowledge, threatened against or affecting the Corporation or the
Subsidiary or to which any property or assets of the Corporation or the
Subsidiary is subject, at law or in equity, or before or by any federal,
provincial, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, which may, in any
way, materially and adversely affect the Corporation or the Subsidiary.

10.

No failure or default on the part of the Corporation or the Subsidiary exists
under any law or regulation applicable to the Corporation or the Subsidiary or
under any licence, permit, contract, agreement or other instrument to which the
Corporation or the Subsidiary is a party or by which the Corporation or the
Subsidiary is bound, which may in any way materially and adversely affect the
Corporation or the Subsidiary and the execution, delivery and performance of the
Agency Agreement and the performance by the Corporation of its obligations
thereunder will not result in any such default.

11.

This certificate is being made and delivered pursuant to subparagraph l of the
agency agreement dated l between the Corporation and the Agents (the “Agency
Agreement”) and we acknowledge that the addressees hereof will be relying on
this certificate.

Unless otherwise defined herein, all words and terms with the initial letter or
letters thereof capitalized in this certificate and not defined herein but
defined in the Agency Agreement shall have the meanings given to such
capitalized words and terms in the Agency Agreement.  The undersigned
acknowledge that they are familiar with the definitions given to the capitalized
words and terms in the Agency Agreement and such definitions are hereby
incorporated by reference.

IN WITNESS WHEREOF the undersigned have executed this certificate as of the
_____ day of __________________, 2010.

 

< >, the < > of

Xtra-Gold Resources Corp.


 

< >, the < > of

Xtra-Gold Resources Corp.




- 2 -

--------------------------------------------------------------------------------




SCHEDULE C

CERTIFICATE OF NON-U.S. PURCHASER

The Common Shares of Xtra-Gold Resources Corp. acquired have not been and will
not be registered under the United States Securities Act of 1933, as amended
(the “U.S. Securities Act) and may not be offered or sold in the United States
or to U.S. persons unless such securities are registered under the U.S.
Securities Act or such offers and sales are exempt from or not subject to the
registration requirements of the U.S. Securities Act.  Hedging transactions
involving these securities may not be conducted unless in compliance with the
U.S. Securities Act.

[Name and address of Underwriter]

Ladies and Gentlemen:

This certificate is given in connection with the proposed purchase of Common
Shares (the “Securities”) of Xtra-Gold Resources Corp., a Nevada corporation
(the “Corporation”).  The undersigned hereby certifies and agrees that:

1.

The undersigned

(a)

is not in the United States or a “U.S. person” (as defined in Rule 902(k) of
Regulation S under the U.S. Securities Act, a copy of which definition is
attached hereto),

(b)

is not acquiring the Securities for the account or benefit of a person in the
United States or a “U.S. person”; and

(c)

was not offered the Securities in the United States, and did not place the buy
order for the Securities from within the United States or execute this
Certificate in the United States.

2.

The undersigned will

(a)

not engage in hedging transactions with respect to the Securities except in
compliance with the U.S. Securities Act; and

(b)

resell the Securities only (i) outside the United States in reliance on
Regulation S under the U.S. Securities Act; (ii) pursuant to an effective
Registration Statement under the U.S. Securities Act; or (iii) pursuant to an
available exemption from registration under the U.S. Securities Act.  The resale
restrictions of Regulation S under the U.S. Securities Act are described under
the heading “United States Securities Law Matters and Restriction on Trading
Common Shares” beginning on page ____ of the final Canadian Prospectus (dated
November ___, 2010).

The undersigned acknowledges that you, the Corporation and others will rely upon
the certifications and agreements set forth herein and agrees to notify you
promptly if any of the statements made herein ceases to be accurate and
complete.

Date:          _________________________________

Purchaser:  _________________________________

By:             _________________________________

Title:          _________________________________

--------------------------------------------------------------------------------




EXHIBIT A

DEFINITION OF U.S. PERSON

1.

“U.S. person” means:

(a)

Any natural person resident in the United States;

(b)

Any partnership or corporation organized or incorporated under the laws of the
United States;

(c)

Any estate of which any executor or administrator is a U.S. person;

(d)

Any trust of which any trustee is a U.S. person;

(e)

Any agency or branch of a foreign entity located in the United States;

(f)

Any non discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;

(g)

Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and

(h)

Any partnership or corporation if:

(i)

Organized or incorporated under the laws of any foreign jurisdiction; and

(ii)

Formed by a U.S. person principally for the purpose of investing in securities
not registered under the Act, unless it is organized or incorporated, and owned,
by accredited investors (as defined in Rule 501(a) under the U.S. Securities
Act) who are not natural persons, estates or trusts.

2.

The following are not “U.S. persons:”

(a)

Any discretionary account or similar account (other than an estate or trust)
held for the benefit or account of a non U.S. person by a dealer or other
professional fiduciary organized, incorporated, or (if an individual) resident
in the United States;

(b)

Any estate of which any professional fiduciary acting as executor or
administrator is a U.S. person if:

(i)

An executor or administrator of the estate who is not a U.S. person has sole or
shared investment discretion with respect to the assets of the estate; and

(ii)

The estate is governed by foreign law;

(c)

Any trust of which any professional fiduciary acting as trustee is a U.S.
person, if a trustee who is not a U.S. person has sole or shared investment
discretion with respect to the trust assets, and no beneficiary of the trust
(and no settlor if the trust is revocable) is a U.S. person;

--------------------------------------------------------------------------------




(d)

An employee benefit plan established and administered in accordance with the law
of a country other than the United States and customary practices and
documentation of such country;

(e)

Any agency or branch of a U.S. person located outside the United States if:

(i)

The agency or branch operates for valid business reasons; and

(ii)

The agency or branch is engaged in engaged in the business of insurance or
banking and is subject to substantive insurance or banking regulation,
respectively, in the jurisdiction where located; and

(f)

The International Monetary Fund, the International Bank for Reconstruction and
Development, the Inter American Development Bank, the Asian Development Bank,
the African Development Bank, the United Nations, and their agencies, affiliates
and pension plans, and any other similar international organizations, their
agencies, affiliates and pension plans.

- 2 -

--------------------------------------------------------------------------------